UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	June 30, 2014 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Balanced Fund The fund's portfolio 6/30/14 (Unaudited) COMMON STOCKS (56.3%) (a) Shares Value Basic materials (2.8%) Aceto Corp. 5,151 $93,439 Agnico-Eagle Mines, Ltd. (Canada) 610 23,358 Air Liquide SA (France) 530 71,557 Albemarle Corp. 465 33,248 Amcor, Ltd. (Australia) 46,008 452,487 Andersons, Inc. (The) 2,608 134,521 Antofagasta PLC (United Kingdom) 27,270 356,091 ArcelorMittal SA (France) 34,693 514,481 Asahi Kasei Corp. (Japan) 5,000 38,251 Assa Abloy AB Class B (Sweden) 3,570 181,664 Axiall Corp. 7,013 331,505 BASF SE (Germany) 9,528 1,109,360 BHP Billiton PLC (United Kingdom) 17,029 550,665 BHP Billiton, Ltd. (Australia) 23,880 808,383 Buzzi Unicem SpA (Italy) 3,194 53,751 Cambrex Corp. (NON) 18,241 377,589 Chemtura Corp. (NON) 18,264 477,238 Compagnie de Saint-Gobain (France) 2,459 138,742 Croda International PLC (United Kingdom) 1,000 37,668 Domtar Corp. (Canada) 2,860 122,551 Dow Chemical Co. (The) 181,700 9,350,282 EMS-Chemie Holding AG (Switzerland) 1,018 406,373 Fletcher Building, Ltd. (New Zealand) 2,205 17,008 Fortescue Metals Group, Ltd. (Australia) 22,389 91,836 Givaudan SA (Switzerland) 12 20,014 Glencore Xstrata PLC (United Kingdom) 155,622 867,042 Hi-Crush Partners LP (Units) 5,788 379,461 Hitachi Metals, Ltd. (Japan) 69,000 1,044,825 Holcim, Ltd. (Switzerland) 4,641 407,945 Horsehead Holding Corp. (NON) 19,240 351,322 Innophos Holdings, Inc. 3,962 228,092 Innospec, Inc. 4,859 209,763 International Flavors & Fragrances, Inc. 475 49,533 KapStone Paper and Packaging Corp. (NON) 8,936 296,050 Koninklijke Boskalis Westminster NV (Netherlands) 8,871 508,780 Kraton Performance Polymers, Inc. (NON) 5,314 118,980 L.B. Foster Co. Class A 4,074 220,485 Landec Corp. (NON) 32,483 405,713 LG Chemical, Ltd. (South Korea) 700 204,784 Limoneira Co. 3,375 74,149 Linde AG (Germany) 305 64,859 LSB Industries, Inc. (NON) 8,611 358,820 LyondellBasell Industries NV Class A 57,708 5,635,186 Minerals Technologies, Inc. 2,202 144,407 Monsanto Co. 1,800 224,532 Mota-Engil Africa (Rights) (Portugal) (F) (NON) 41,934 21,533 Mota-Engil SGPS SA (Portugal) 48,179 377,357 NN, Inc. 14,349 367,047 Olin Corp. 8,289 223,140 OM Group, Inc. 4,771 154,724 Packaging Corp. of America 13,800 986,562 PPG Industries, Inc. 405 85,111 Randgold Resources, Ltd. (United Kingdom) 598 49,871 Rayonier Advanced Materials, Inc. (NON) 5,900 228,625 Reliance Steel & Aluminum Co. 11,600 855,036 Rio Tinto PLC (United Kingdom) 9,064 482,194 S&W Seed Co. (NON) (S) 12,073 78,354 Sherwin-Williams Co. (The) 26,300 5,441,733 Sigma-Aldrich Corp. 717 72,761 Sika AG (Switzerland) 5 20,444 Solvay SA (Belgium) 1,669 287,270 Sumitomo Metal Mining Co., Ltd. (Japan) 30,000 487,143 Syngenta AG (Switzerland) 1,661 618,661 Taiheiyo Cement Corp. (Japan) 7,000 28,192 Trex Co., Inc. (NON) 7,438 214,363 Tronox, Ltd. Class A 7,712 207,453 U.S. Silica Holdings, Inc. 10,611 588,274 UPM-Kymmene OYJ (Finland) 30,566 522,338 Veidekke ASA (Norway) 14,740 165,811 voestalpine AG (Austria) 18,378 874,610 Wacker Chemie AG (Germany) 904 104,388 Wendel SA (France) 3,991 571,626 Yamana Gold, Inc. (Canada) 2,298 18,909 Zep, Inc. 10,981 193,924 Capital goods (4.3%) ABB, Ltd. (Switzerland) 27,104 624,113 Airbus Group NV (France) 10,476 702,034 Alfa Laval AB (Sweden) 29,055 748,819 Alliant Techsystems, Inc. 2,725 364,932 Alstom SA (France) 2,005 73,098 Altra Industrial Motion Corp. 10,481 381,404 Astronics Corp. (NON) 2,796 157,834 AviChina Industry & Technology Co., Ltd. (China) 264,000 149,195 AZZ, Inc. 4,872 224,502 Ball Corp. 20,900 1,310,012 Boeing Co. (The) 287 36,515 Caterpillar, Inc. 44,100 4,792,347 Chase Corp. 5,778 197,261 Coway Co., Ltd. (South Korea) 3,471 290,565 Crown Holdings, Inc. (NON) 102,600 5,105,376 Cummins, Inc. 34,549 5,330,565 Daikin Industries, Ltd. (Japan) 3,400 214,528 Douglas Dynamics, Inc. 9,396 165,558 DXP Enterprises, Inc. (NON) 1,973 149,040 Faurecia (France) 5,574 210,351 Franklin Electric Co., Inc. 4,584 184,873 Gaztransport Et Technigaz SA (France) 2,394 156,071 Generac Holdings, Inc. (NON) 6,050 294,877 General Dynamics Corp. 650 75,758 Greenbrier Cos., Inc. (The) (NON) 12,954 746,150 HD Supply Holdings, Inc. (NON) 5,303 150,552 HEICO Corp. 1,257 65,289 Hitachi, Ltd. (Japan) 14,000 102,542 Hyster-Yale Materials Holdings, Inc. 2,139 189,387 IDEX Corp. 25,200 2,034,648 IHI Corp. (Japan) 117,000 545,126 II-VI, Inc. (NON) 17,801 257,402 IMI PLC (United Kingdom) 27,584 701,972 Ingersoll-Rand PLC 34,500 2,156,595 JGC Corp. (Japan) 17,000 516,519 Joy Global, Inc. 30,600 1,884,348 Kadant, Inc. 5,947 228,662 Leggett & Platt, Inc. 39,600 1,357,488 Miller Industries, Inc. 7,244 149,082 MSA Safety, Inc. 2,413 138,699 Northrop Grumman Corp. 49,100 5,873,833 NSK, Ltd. (Japan) 19,000 247,007 Orbital Sciences Corp. (NON) 11,023 325,730 OSRAM Licht AG (Germany) (NON) 7,702 388,475 Polypore International, Inc. (NON) 1,492 71,213 Raytheon Co. 94,618 8,728,511 Rexam PLC (United Kingdom) 5,184 47,465 Rheinmetall AG (Germany) 3,497 247,563 Roper Industries, Inc. 35,847 5,234,020 Safran SA (France) 5,307 347,466 Schindler Holding AG (Switzerland) 280 42,562 Schneider Electric SA (France) 1,260 118,616 Singapore Technologies Engineering, Ltd. (Singapore) 159,000 484,562 SMC Corp. (Japan) 400 107,043 Societe BIC SA (France) 445 60,885 Standard Motor Products, Inc. 10,302 460,190 Standex International Corp. 2,782 207,203 Stericycle, Inc. (NON) 227 26,881 Stoneridge, Inc. (NON) 16,215 173,825 Tenneco, Inc. (NON) 2,602 170,951 THK Co., Ltd. (Japan) 19,100 450,232 Tower International, Inc. (NON) 11,776 433,828 TriMas Corp. (NON) 13,597 518,454 Trinseo SA (NON) 2,823 58,718 Vinci SA (France) 17,827 1,332,814 WABCO Holdings, Inc. (NON) 45,700 4,881,674 Waste Management, Inc. 1,035 46,296 Zodiac Aerospace (France) 12,317 416,919 Communication services (2.2%) Allot Communications, Ltd. (Israel) (NON) 5,466 71,331 Arris Group, Inc. (NON) 3,231 105,104 Aruba Networks, Inc. (NON) 3,517 61,618 Belgacom SA (Belgium) 1,400 46,459 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 21,690 40,643 British Sky Broadcasting Group PLC (United Kingdom) 1,593 24,645 BT Group PLC (United Kingdom) 121,520 800,474 CalAmp Corp. (NON) 10,473 226,845 Com Hem Holding AB (Sweden) (NON) 15,665 147,705 Comcast Corp. Class A 199,667 10,718,125 Deutsche Telekom AG (Germany) 38,304 671,356 EchoStar Corp. Class A (NON) 14,629 774,459 Eutelsat Communications SA (France) 1,462 50,799 Frontier Communications Corp. 38,583 225,325 HSN, Inc. 1,688 99,997 IDT Corp. Class B 5,993 104,398 Inteliquent, Inc. 8,677 120,350 Iridium Communications, Inc. (NON) 15,541 131,477 KDDI Corp. (Japan) 2,000 121,988 Liberty Global PLC Ser. C (United Kingdom) 3,600 152,316 Loral Space & Communications, Inc. (NON) 2,866 208,330 NICE Systems, Ltd. (Israel) 961 39,263 NTT DoCoMo, Inc. (Japan) 34,300 586,423 Numericable Group SA (France) (NON) (S) 2,447 145,754 Orange (France) 33,133 522,878 Quebecor, Inc. Class B (Canada) 7,800 188,741 Ruckus Wireless, Inc. (NON) 9,101 108,393 SBA Communications Corp. Class A (NON) 245 25,064 SES SA GDR (France) 1,902 72,142 ShoreTel, Inc. (NON) 9,755 63,603 StarHub, Ltd. (Singapore) 6,000 20,066 Swisscom AG (Switzerland) 60 34,878 Tele2 AB Class B (Sweden) 17,977 211,746 Telecom Corp. of New Zealand, Ltd. (New Zealand) 64,967 152,443 Telecom Italia SpA RSP (Italy) 335,690 331,645 Telefonica SA (Spain) 31,423 538,705 Telenor ASA (Norway) 20,462 466,027 Telstra Corp., Ltd. (Australia) 157,197 772,272 Ubiquiti Networks, Inc. (NON) (S) 5,763 260,430 USA Mobility, Inc. 8,470 130,438 Verizon Communications, Inc. 263,270 12,881,801 Vodafone Group PLC (United Kingdom) 203,919 680,525 Ziggo NV (Netherlands) 6,141 283,968 Conglomerates (0.8%) 3M Co. 149 21,343 AMETEK, Inc. 52,358 2,737,276 Danaher Corp. 81,040 6,380,279 Exor SpA (Italy) 8,176 335,750 General Electric Co. 1,296 34,059 Keisei Electric Railway Co., Ltd. (Japan) 1,000 9,960 Marubeni Corp. (Japan) 27,000 197,493 Mitsubishi Corp. (Japan) 21,900 455,489 Siemens AG (Germany) 14,246 1,881,455 Vivendi SA (France) 5,054 123,668 Consumer cyclicals (6.6%) ABC-Mart, Inc. (Japan) 400 21,401 Adidas AG (Germany) 3,873 392,285 ADT Corp. (The) 51,199 1,788,893 Advance Auto Parts, Inc. 157 21,182 ANN, Inc. (NON) 7,767 319,534 Ascena Retail Group, Inc. (NON) 6,809 116,434 Ascent Capital Group, Inc. Class A (NON) 838 55,316 Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 24,545 351,555 Automatic Data Processing, Inc. 1,107 87,763 AutoZone, Inc. (NON) 63 33,783 Axel Springer AG (Germany) 760 46,778 Babcock International Group PLC (United Kingdom) 27,066 538,247 Bayerische Motoren Werke (BMW) AG (Germany) 4,764 604,192 Bed Bath & Beyond, Inc. (NON) 379 21,747 Big Lots, Inc. (NON) 6,812 311,308 Blyth, Inc. (S) 5,187 40,355 Brown Shoe Co., Inc. 4,075 116,586 Bunzl PLC (United Kingdom) 835 23,179 Bureau Veritas SA (France) 17,628 489,278 CaesarStone Sdot-Yam, Ltd. (Israel) 2,379 116,761 Carmike Cinemas, Inc. (NON) 3,864 135,742 Century Casinos, Inc. (NON) 15,070 87,255 China ZhengTong Auto Services Holdings, Ltd. (China) 219,500 122,914 Cintas Corp. 312 19,824 Compagnie Financiere Richemont SA (Switzerland) 8,523 894,300 Compass Group PLC (United Kingdom) 63,311 1,101,924 Continental AG (Germany) 5,357 1,240,773 Conversant, Inc. (NON) 8,026 203,860 Cooper Tire & Rubber Co. 11,858 355,740 Corporate Executive Board Co. (The) 1,705 116,315 Crocs, Inc. (NON) 3,720 55,912 Daimler AG (Registered Shares) (Germany) 6,389 598,395 Daito Trust Construction Co., Ltd. (Japan) 600 70,539 Dalata Hotel Group, Ltd. (Ireland) (NON) 25,858 106,066 Deckers Outdoor Corp. (NON) 6,806 587,562 Deluxe Corp. 10,546 617,785 Demand Media, Inc. (NON) 10,050 48,441 Denso Corp. (Japan) 7,900 377,045 Destination Maternity Corp. 11,312 257,574 Dollar Tree, Inc. (NON) 405 22,056 Don Quijote Co., Ltd. (Japan) 500 27,886 Ennis, Inc. 8,954 136,638 Equinix, Inc. 341 24,736 Expedia, Inc. 23,490 1,850,072 Experian PLC (United Kingdom) 33,085 559,422 FactSet Research Systems, Inc. 259 31,153 Fuji Heavy Industries, Ltd. (Japan) 34,000 941,415 G&K Services, Inc. Class A 3,744 194,950 GameStop Corp. Class A 35,000 1,416,450 Gap, Inc. (The) 52,400 2,178,268 Gartner, Inc. (NON) 477 33,638 General Motors Co. 48,600 1,764,180 Genesco, Inc. (NON) 2,828 232,264 Global Mediacom Tbk PT (Indonesia) 1,470,200 263,532 Green Dot Corp. Class A (NON) 6,095 115,683 Haier Electronics Group Co., Ltd. (China) 42,000 109,736 Hanesbrands, Inc. 22,300 2,195,212 Harbinger Group, Inc. (NON) 29,074 369,240 Harley-Davidson, Inc. 56,500 3,946,525 Hilton Worldwide Holdings, Inc. (NON) 187,700 4,373,410 Hino Motors, Ltd. (Japan) 38,000 523,271 Home Depot, Inc. (The) 121,122 9,806,037 ITV PLC (United Kingdom) 222,554 678,726 KAR Auction Services, Inc. 17,193 547,941 Kimberly-Clark Corp. 93,210 10,366,816 Kingfisher PLC (United Kingdom) 22,262 136,776 La-Z-Boy, Inc. 4,187 97,013 Lenta, Ltd. 144A GDR (Russia) (NON) 13,123 169,287 Lions Gate Entertainment Corp. 10,780 308,092 Lowe's Cos., Inc. 113,221 5,433,476 Lumber Liquidators Holdings, Inc. (NON) 1,026 77,925 Luxottica Group SpA (Italy) 3,266 189,037 Macy's, Inc. 61,015 3,540,090 Madison Square Garden Co. (The) Class A (NON) 199 12,428 Marcus Corp. 12,846 234,440 MasterCard, Inc. Class A 8,779 644,993 MAXIMUS, Inc. 2,341 100,710 Mediaset SpA (Italy) (NON) 44,889 218,821 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 5,400 192,834 MGM China Holdings, Ltd. (Hong Kong) 169,200 587,257 Moncler SpA (Italy) 3,458 57,341 MSC Industrial Direct Co., Inc. Class A 166 15,876 Namco Bandai Holdings, Inc. (Japan) 36,500 854,627 National CineMedia, Inc. 15,193 266,029 Next PLC (United Kingdom) 10,157 1,125,529 Nissan Motor Co., Ltd. (Japan) 30,600 290,278 Nitori Holdings Co., Ltd. (Japan) 600 32,812 Nu Skin Enterprises, Inc. Class A 1,716 126,915 Omnicom Group, Inc. 50,571 3,601,667 Panasonic Corp. (Japan) 82,600 1,006,154 Penn National Gaming, Inc. (NON) 20,421 247,911 PetSmart, Inc. 190 11,362 Pitney Bowes, Inc. 8,982 248,083 Priceline Group, Inc. (The) (NON) 2,495 3,001,485 Puregold Price Club, Inc. (Philippines) 209,800 208,598 Randstad Holding NV (Netherlands) 3,104 168,270 Reed Elsevier NV (Netherlands) 2,509 57,546 Reed Elsevier PLC (United Kingdom) 1,786 28,732 Remy International, Inc. 6,043 141,104 Renault SA (France) 7,061 638,420 Rinnai Corp. (Japan) 300 28,962 Sankyo Co., Ltd. (Japan) 500 19,224 Scotts Miracle-Gro Co. (The) Class A 247 14,044 Scripps Networks Interactive Class A 24,270 1,969,268 Secom Co., Ltd. (Japan) 500 30,551 Sega Sammy Holdings, Inc. (Japan) 17,100 336,413 Select Comfort Corp. (NON) 8,350 172,511 Serco Group PLC (United Kingdom) 29,813 186,485 Shimamura Co., Ltd. (Japan) 200 19,663 Sinclair Broadcast Group, Inc. Class A 3,998 138,931 Singapore Press Holdings, Ltd. (Singapore) 12,000 40,132 SJM Holdings, Ltd. (Hong Kong) 156,000 390,886 Sodexho (France) 596 64,105 Sonic Automotive, Inc. Class A 9,953 265,546 Sotheby's Class A 6,977 292,964 Sports Direct International PLC (United Kingdom) (NON) 17,744 214,543 Steven Madden, Ltd. (NON) 3,175 108,903 Sun TV Network, Ltd. (India) 15,043 114,789 Suzuki Motor Corp. (Japan) 28,000 876,995 Swatch Group AG (The) (Switzerland) 743 448,665 Swire Pacific, Ltd. Class A (Hong Kong) 2,500 30,773 Target Corp. 973 56,385 Thomas Cook Group PLC (United Kingdom) (NON) 95,845 218,979 Thomson Reuters Corp. (Canada) 716 26,034 TiVo, Inc. (NON) 42,338 546,584 TJX Cos., Inc. (The) 272 14,457 Toyota Motor Corp. (Japan) 26,200 1,573,474 TUI Travel PLC (United Kingdom) 69,082 470,543 USS Co. Ltd. (Japan) 1,800 30,721 Vail Resorts, Inc. 1,321 101,955 Valeo SA (France) 5,712 767,205 Verisk Analytics, Inc. Class A (NON) 410 24,608 VF Corp. 805 50,715 Viacom, Inc. Class B 72,236 6,265,028 VOXX International Corp. (NON) 18,913 177,971 WH Smith PLC (United Kingdom) 6,095 111,612 Wirecard AG (Germany) 2,938 126,845 World Fuel Services Corp. 7,406 364,597 WPP PLC (United Kingdom) 28,589 623,333 Wyndham Worldwide Corp. 26,585 2,013,016 Consumer staples (4.4%) Altria Group, Inc. 3,258 136,641 Anheuser-Busch InBev NV (Belgium) 13,444 1,544,504 Associated British Foods PLC (United Kingdom) 19,887 1,037,715 Barrett Business Services, Inc. 2,778 130,566 Barry Callebaut AG (Switzerland) 242 328,834 Beacon Roofing Supply, Inc. (NON) 1,541 51,038 Benesse Holdings, Inc. (Japan) 700 30,369 Bigfoot GmbH (acquired 8/2/13, cost $21,982) (Private) (Brazil) (F) (RES) (NON) 1 14,733 Blue Nile, Inc. (NON) 2,562 71,736 Boulder Brands, Inc. (NON) 3,261 46,241 Bright Horizons Family Solutions, Inc. (NON) 5,288 227,067 British American Tobacco (BAT) PLC (United Kingdom) 11,003 654,926 Calbee, Inc. (Japan) 23,500 648,132 Capita PLC (United Kingdom) 1,525 29,883 Carrefour SA (France) 15,680 578,419 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 58,000 3,742 Chegg, Inc. (NON) 16,499 116,153 Colgate-Palmolive Co. 27,400 1,868,132 Colruyt SA (Belgium) 1,015 51,563 Core-Mark Holding Co., Inc. 5,844 266,662 Coty, Inc. Class A 17,430 298,576 CVS Caremark Corp. 154,046 11,610,447 Diageo PLC (United Kingdom) 15,461 493,743 Distribuidora Internacional de Alimentacion SA (Spain) 44,399 408,789 Dr. Pepper Snapple Group, Inc. 86,938 5,092,828 General Mills, Inc. 628 32,995 Genuine Parts Co. 44,100 3,871,980 Geo Group, Inc. (The) (R) 2,475 88,432 Grand Canyon Education, Inc. (NON) 1,866 85,780 Heineken Holding NV (Netherlands) 7,847 515,916 Henkel AG & Co. KGaA (Preference) (Germany) 4,362 504,291 Hershey Co. (The) 680 66,212 ITOCHU Corp. (Japan) 8,500 109,160 ITT Educational Services, Inc. (NON) (S) 18,817 314,056 Japan Tobacco, Inc. (Japan) 24,500 893,130 Kao Corp. (Japan) 16,100 633,638 Kerry Group PLC Class A (Ireland) 7,969 598,521 Kforce, Inc. 11,906 257,765 Koninklijke Ahold NV (Netherlands) 37,296 700,162 Korn/Ferry International (NON) 6,505 191,052 Krispy Kreme Doughnuts, Inc. (NON) 8,759 139,969 L'Oreal SA (France) 2,984 514,222 Lawson, Inc. (Japan) 500 37,510 Lorillard, Inc. 1,501 91,516 ManpowerGroup, Inc. 41,800 3,546,730 McDonald's Corp. 1,069 107,691 MEIJI Holdings Co., Ltd. (Japan) 8,600 569,626 Mondelez International, Inc. Class A 205,500 7,728,855 MWI Veterinary Supply, Inc. (NON) 1,445 205,176 NACCO Industries, Inc. Class A 1,077 54,496 Nestle SA (Switzerland) 33,779 2,616,844 New Oriental Education & Technology Group, Inc. ADR (China) 9,200 244,444 Nissin Food Products Co., Ltd. (Japan) 600 30,857 Nutraceutical International Corp. (NON) 4,196 100,117 On Assignment, Inc. (NON) 9,752 346,879 Overstock.com, Inc. (NON) 2,366 37,312 Papa John's International, Inc. 5,925 251,161 PepsiCo, Inc. 1,422 127,041 Philip Morris International, Inc. 115,400 9,729,374 Popeyes Louisiana Kitchen, Inc. (NON) 4,761 208,103 Procter & Gamble Co. (The) 184 14,461 Reckitt Benckiser Group PLC (United Kingdom) 6,682 583,214 Red Robin Gourmet Burgers, Inc. (NON) 1,644 117,053 RetailMeNot, Inc. (NON) 6,411 170,597 SABMiller PLC (United Kingdom) 7,415 429,938 Seven & I Holdings Co., Ltd. (Japan) 2,800 117,965 Shutterfly, Inc. (NON) 1,308 56,322 SpartanNash Co. 6,030 126,690 Starbucks Corp. 1,109 85,814 Tate & Lyle PLC (United Kingdom) 6,213 72,782 TrueBlue, Inc. (NON) 23,770 655,339 Unilever NV ADR (Netherlands) 12,107 529,754 Unilever PLC (United Kingdom) 9,138 414,584 United Natural Foods, Inc. (NON) 1,792 116,659 USANA Health Sciences, Inc. (NON) 1,468 114,710 WM Morrison Supermarkets PLC (United Kingdom) 14,080 44,193 Wolseley PLC (United Kingdom) 3,158 173,109 Woolworths, Ltd. (Australia) 10,479 348,015 Zalando AG (acquired 9/30/13, cost $44,840) (Private) (Germany) (F) (RES) (NON) 2 44,711 Energy (4.7%) Aker Solutions ASA (Norway) 7,885 137,033 AltaGas, Ltd. (Canada) 305 14,029 AMEC PLC (United Kingdom) 31,668 658,489 Baker Hughes, Inc. 53,700 3,997,965 Beijing Jingneng Clean Energy Co., Ltd. (China) 250,000 111,607 BG Group PLC (United Kingdom) 41,786 883,180 BP PLC (United Kingdom) 170,476 1,502,234 Cabot Oil & Gas Corp. 53,900 1,840,146 Callon Petroleum Co. (NON) 35,997 419,365 Chevron Corp. 1,198 156,399 ConocoPhillips 871 74,671 Crescent Point Energy Corp. (Canada) 614 27,212 Delek US Holdings, Inc. 12,148 342,938 Dril-Quip, Inc. (NON) 7,500 819,300 EnCana Corp. (Canada) 12,800 303,251 EOG Resources, Inc. 61,000 7,128,460 EQT Corp. 166 17,745 Exxon Mobil Corp. 129,482 13,036,248 Ezion Holdings, Ltd. (Singapore) 162,000 270,238 FutureFuel Corp. 19,267 319,640 Genel Energy PLC (United Kingdom) (NON) 8,871 154,096 Gulfport Energy Corp. (NON) 2,252 141,426 Halliburton Co. 85,400 6,064,254 Idemitsu Kosan Co., Ltd. (Japan) 700 15,209 Key Energy Services, Inc. (NON) 26,987 246,661 Kodiak Oil & Gas Corp. (NON) 13,929 202,667 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 12,473 1,247 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 12,473 1,247 Occidental Petroleum Corp. 580 59,525 Oceaneering International, Inc. 16,113 1,258,909 Oil States International, Inc. (NON) 9,500 608,855 Pembina Pipeline Corp. (Canada) 530 22,803 Phillips 66 496 39,893 Rosetta Resources, Inc. (NON) 2,658 145,791 Royal Dutch Shell PLC Class A (United Kingdom) 36,986 1,530,858 Royal Dutch Shell PLC Class A (United Kingdom) 23,192 960,326 Royal Dutch Shell PLC Class B (United Kingdom) 24,370 1,060,396 Schlumberger, Ltd. 124,376 14,670,149 Spectra Energy Corp. 591 25,106 SPT Energy Group, Inc. (China) 296,000 155,822 Statoil ASA (Norway) 35,100 1,078,090 Stone Energy Corp. (NON) 6,845 320,278 Suncor Energy, Inc. (Canada) 9,532 406,453 Superior Energy Services, Inc. 139,000 5,023,460 Total SA (France) 18,231 1,317,585 TransCanada Corp. (Canada) 832 39,711 Unit Corp. (NON) 3,357 231,062 Vaalco Energy, Inc. (NON) 19,012 137,457 Vermilion Energy, Inc. (Canada) 222 15,448 W&T Offshore, Inc. 5,841 95,617 Williams Companies, Inc. (The) 627 36,498 Woodside Petroleum, Ltd. (Australia) 13,566 525,370 WPX Energy, Inc. (NON) 98,500 2,355,135 Financials (11.4%) Access National Corp. 5,814 88,140 ACE, Ltd. 3,338 346,151 Admiral Group PLC (United Kingdom) 11,860 314,404 AG Mortgage Investment Trust, Inc. (R) 3,387 64,116 Ageas (Belgium) 15,872 633,207 Agree Realty Corp. (R) 6,093 184,191 AIA Group, Ltd. (Hong Kong) 281,800 1,416,199 Alleghany Corp. (NON) 6,173 2,704,515 Allianz SE (Germany) 5,979 996,364 Allied World Assurance Co. Holdings AG 12,729 483,957 American Equity Investment Life Holding Co. 13,500 332,100 American International Group, Inc. 6,600 360,228 Amtrust Financial Services, Inc. 7,153 299,067 Aon PLC 80,300 7,234,227 Arch Capital Group, Ltd. (NON) 505 29,007 Arlington Asset Investment Corp. Class A 3,921 107,161 ARMOUR Residential REIT, Inc. (R) 18,061 78,204 Ascendas Real Estate Investment Trust (Singapore) (R) 27,000 49,804 Ashford Hospitality Prime, Inc. (R) 4,211 72,261 Ashford Hospitality Trust, Inc. (R) 21,053 242,952 Aspen Insurance Holdings, Ltd. 377 17,123 Assicurazioni Generali SpA (Italy) 33,899 743,151 Australia & New Zealand Banking Group, Ltd. (Australia) 17,254 542,430 AvalonBay Communities, Inc. (R) 37,589 5,344,780 AXA SA (France) 30,452 727,837 Axis Capital Holdings, Ltd. 519 22,981 Banca Popolare di Milano Scarl (Italy) (NON) 142,171 127,512 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 50,437 642,911 Banco Espirito Santo SA (Portugal) (NON) (S) 293,558 241,985 Banco Latinoamericano de Exportaciones SA Class E (Panama) 13,487 400,159 Banco Santander SA (Spain) 78,130 816,284 Bank Hapoalim BM (Israel) 3,700 21,392 Bank Leumi Le-Israel BM (Israel) (NON) 5,294 20,658 Bank of East Asia, Ltd. (Hong Kong) 6,400 26,548 Bank of Ireland (Ireland) (NON) 723,558 244,720 Bank of Kentucky Financial Corp. 3,444 119,817 Bank of New York Mellon Corp. (The) 121,900 4,568,812 Bank of Queensland, Ltd. (Australia) 26,843 308,548 Bank of Yokohama, Ltd. (The) (Japan) 95,000 546,715 BankUnited, Inc. 854 28,592 Barclays PLC (United Kingdom) 112,516 409,767 Bellway PLC (United Kingdom) 8,378 224,535 Beni Stabili SpA (Italy) (R) (S) 117,426 107,730 Berkshire Hathaway, Inc. Class B (NON) 6,545 828,335 BNP Paribas SA (France) 8,098 549,384 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 30,415 BofI Holding, Inc. (NON) 3,780 277,717 British Land Company PLC (United Kingdom) (R) 8,790 105,679 Broadridge Financial Solutions, Inc. 752 31,313 Canadian Imperial Bank of Commerce (Canada) 734 66,793 CapitaMall Trust (Singapore) (R) 31,000 49,102 Cardinal Financial Corp. 11,265 207,952 Carlyle Group LP (The) 4,704 159,748 CBL & Associates Properties, Inc. (R) 7,700 146,300 CBRE Group, Inc. Class A (NON) 125,600 4,024,224 Challenger, Ltd. (Australia) 78,726 552,306 Chiba Bank, Ltd. (The) (Japan) 7,000 49,405 Chubb Corp. (The) 59,458 5,480,244 Citizens & Northern Corp. 7,260 141,497 City National Corp. 26,361 1,997,109 CNO Financial Group, Inc. 14,371 255,804 Commonwealth Bank of Australia (Australia) 21,653 1,651,383 Credicorp, Ltd. (Peru) 1,500 233,205 Credit Acceptance Corp. (NON) 1,366 168,155 Credit Agricole SA (France) 53,441 753,721 Credit Suisse Group AG (Switzerland) 10,778 308,221 CYS Investments, Inc. (R) 10,961 98,868 DBS Group Holdings, Ltd. (Singapore) 37,000 497,033 Deutsche Bank AG (Germany) 12,916 454,439 Deutsche Wohnen AG (Germany) 26,551 572,612 Dexus Property Group (Australia) (R) 464,843 486,539 Discover Financial Services 106,900 6,625,662 DNB ASA (Norway) 7,910 144,689 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 124,516 218,669 East West Bancorp, Inc. 4,092 143,179 Education Realty Trust, Inc. (R) 31,330 336,484 Encore Capital Group, Inc. (NON) 7,580 344,284 EPR Properties (R) 3,184 177,890 Erste Group Bank AG (Czech Republic) 9,256 299,366 Essex Property Trust, Inc. (R) 28,500 5,269,935 Eurazeo SA (France) 953 79,275 Everest Re Group, Ltd. 195 31,296 Farmers Capital Bank Corp. (NON) 5,232 118,191 Federal Agricultural Mortgage Corp. Class C 5,225 162,393 Federal Realty Investment Trust (R) 11,200 1,354,304 Financial Institutions, Inc. 7,476 175,088 First Community Bancshares Inc. 7,028 100,711 First Industrial Realty Trust (R) 6,874 129,506 First NBC Bank Holding Co. (NON) 4,391 147,142 First Niagara Financial Group, Inc. 110,900 969,266 FirstMerit Corp. 8,750 172,813 Flushing Financial Corp. 7,386 151,782 Genworth Financial, Inc. Class A (NON) 44,357 771,812 Gjensidige Forsikring ASA (Norway) 2,944 52,796 Glimcher Realty Trust (R) 13,141 142,317 Goldman Sachs Group, Inc. (The) 66,954 11,210,778 GPT Group (Australia) (R) 143,863 520,917 Grupo Financiero Banorte SAB de CV (Mexico) 31,100 222,412 Hammerson PLC (United Kingdom) (R) 36,052 357,856 Hang Seng Bank, Ltd. (Hong Kong) 34,400 561,912 Hanmi Financial Corp. 14,557 306,862 Hannover Rueckversicherung AG (Germany) 653 58,844 Heartland Financial USA, Inc. 5,022 124,194 Heritage Financial Group, Inc. 6,137 121,697 HFF, Inc. Class A 18,722 696,271 Hibernia REIT PLC (Ireland) (NON) (R) 325,866 495,291 Hongkong Land Holdings, Ltd. (Hong Kong) 18,000 120,060 HSBC Holdings PLC (United Kingdom) 181,286 1,839,489 ING Groep NV GDR (Netherlands) (NON) 51,567 724,466 Insurance Australia Group, Ltd. (Australia) 125,828 692,913 Intact Financial Corp. (Canada) 2,595 178,942 Invesco Mortgage Capital, Inc. (R) 5,605 97,303 Investor AB Class B (Sweden) 14,987 562,331 Investors Real Estate Trust (R) 15,497 142,727 Israel Corp, Ltd. (The) (Israel) (NON) 33 18,801 iStar Financial, Inc. (NON) (R) 13,101 196,253 Japan Retail Fund Investment Corp. (Japan) (R) 23 51,719 Joyo Bank, Ltd. (The) (Japan) 85,000 453,087 JPMorgan Chase & Co. 258,018 14,866,997 Julius Baer Group, Ltd. (Switzerland) 819 33,765 Kilroy Realty Corp. (R) 10,900 678,852 KKR & Co. LP 7,400 180,042 Legal & General Group PLC (United Kingdom) 144,999 559,333 Lexington Realty Trust (R) 30,800 339,108 Lloyds Banking Group PLC (United Kingdom) (NON) 1,064,978 1,353,283 LTC Properties, Inc. (R) 8,071 315,092 M&T Bank Corp. 538 66,739 Maiden Holdings, Ltd. (Bermuda) 12,416 150,109 MainSource Financial Group, Inc. 11,141 192,182 Meta Financial Group, Inc. 4,120 164,800 Metro Bank PLC (acquired 1/15/14, cost $145,960) (Private) (United Kingdom) (F) (RES) (NON) 6,857 146,484 MFA Financial, Inc. (R) 17,985 147,657 MicroFinancial, Inc. 8,335 64,430 Mitsubishi Estate Co., Ltd. (Japan) 9,000 222,190 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 104,100 638,133 Mitsui Fudosan Co., Ltd. (Japan) 6,000 202,320 Mizrahi Tefahot Bank, Ltd. (Israel) 1,510 19,529 Morgan Stanley 150,800 4,875,364 MS&AD Insurance Group Holdings (Japan) 2,500 60,387 Muenchener Rueckversicherungs AG (Germany) 1,844 408,796 National Australia Bank, Ltd. (Australia) 17,590 543,705 National Health Investors, Inc. (R) 4,537 283,835 Natixis (France) 70,554 452,326 Nelnet, Inc. Class A 6,798 281,641 Oberoi Realty, Ltd. (India) 23,559 101,608 Ocwen Financial Corp. (NON) 3,947 146,434 OFG Bancorp (Puerto Rico) 6,747 124,212 One Liberty Properties, Inc. (R) 7,385 157,596 Pacific Premier Bancorp, Inc. (NON) 6,985 98,419 PacWest Bancorp 5,982 258,243 PartnerRe, Ltd. 23,844 2,604,003 Partners Group Holding AG (Switzerland) 111 30,341 Peoples Bancorp, Inc. 6,758 178,749 Performant Financial Corp. (NON) 14,298 144,410 Persimmon PLC (United Kingdom) (NON) 5,943 129,475 PHH Corp. (NON) 5,975 137,306 PNC Financial Services Group, Inc. 117,982 10,506,297 Popular, Inc. (Puerto Rico) (NON) 5,753 196,638 Portfolio Recovery Associates, Inc. (NON) 7,264 432,426 ProAssurance Corp. 5,283 234,565 Prudential PLC (United Kingdom) 59,446 1,364,278 PS Business Parks, Inc. (R) 4,344 362,681 Public Storage (R) 31,482 5,394,441 Ramco-Gershenson Properties Trust (R) 9,058 150,544 Rayonier, Inc. (R) 17,700 629,235 Regus PLC (United Kingdom) 107,644 334,731 RenaissanceRe Holdings, Ltd. 353 37,771 Republic Bancorp, Inc. Class A 4,467 105,957 Resona Holdings, Inc. (Japan) 158,200 921,356 Santander Consumer USA Holdings, Inc. 38,100 740,664 Scentre Group (Australia) (NON)(R) 42,445 128,075 SCOR SE (France) 6,721 231,181 Select Income REIT (R) 5,684 168,474 Shopping Centres Australasia Property Group (Australia) (R) 84,420 136,919 Signature Bank (NON) 326 41,135 Simon Property Group, Inc. (R) 407 67,676 Skandinaviska Enskilda Banken AB (Sweden) 44,523 595,057 Sovran Self Storage, Inc. (R) 1,400 108,150 St James's Place PLC (United Kingdom) 17,189 224,159 Starwood Property Trust, Inc. (R) 4,349 103,376 Starwood Waypoint Residential Trust (NON) (R) 869 22,776 State Street Corp. 89,600 6,026,496 Stewart Information Services Corp. 10,122 313,883 Sumitomo Mitsui Financial Group, Inc. (Japan) 26,000 1,089,226 Sumitomo Warehouse Co., Ltd. (The) (Japan) 4,000 22,822 Summit Hotel Properties, Inc. (R) 19,503 206,732 Sun Hung Kai Properties, Ltd. (Hong Kong) 9,000 123,439 Surya Semesta Internusa Tbk PT (Indonesia) 2,601,300 150,307 Swedbank AB Class A (Sweden) 21,050 558,263 Swiss Re AG (Switzerland) 502 44,664 Symetra Financial Corp. 12,487 283,954 Third Point Reinsurance, Ltd. (Bermuda) (NON) 13,014 198,594 Tokio Marine Holdings, Inc. (Japan) 2,600 85,516 Tokyu Fudosan Holdings Corp. (Japan) 78,400 618,347 Toronto-Dominion Bank (Canada) 2,006 103,266 Travelers Cos., Inc. (The) 1,070 100,655 Tryg A/S (Denmark) 686 69,295 TSB Banking Group PLC 144A (United Kingdom) (NON) 51,943 250,240 Two Harbors Investment Corp. (R) 236,700 2,480,616 UBS AG (Switzerland) 40,028 734,388 UniCredit SpA (Italy) 120,437 1,008,452 United Community Banks, Inc. (NON) 7,440 121,793 United Insurance Holdings Corp. 12,034 207,707 Universal Health Realty Income Trust (R) 1,885 81,960 Validus Holdings, Ltd. 835 31,930 Visa, Inc. Class A 42,500 8,955,175 W.R. Berkley Corp. 808 37,418 WageWorks, Inc. (NON) 4,384 211,353 Washington Prime Group, Inc. (NON) (R) 203 3,804 Wells Fargo & Co. 17,564 923,164 Westfield Group (Australia) 34,065 229,669 Westpac Banking Corp. (Australia) 19,416 620,286 Wheelock and Co., Ltd. (Hong Kong) 128,000 534,269 WisdomTree Investments, Inc. (NON) 20,758 256,569 Zurich Insurance Group AG (Switzerland) 164 49,433 Health care (7.4%) AbbVie, Inc. 117,527 6,633,224 ACADIA Pharmaceuticals, Inc. (NON) 5,083 114,825 Accuray, Inc. (NON) (S) 13,821 121,625 Actavis PLC (NON) 1,400 312,270 Actelion, Ltd. (Switzerland) 9,761 1,234,984 Aegerion Pharmaceuticals, Inc. (NON) 4,026 129,194 Aetna, Inc. 69,100 5,602,628 Alere, Inc. (NON) 7,766 290,604 Align Technology, Inc. (NON) 2,391 133,992 Alkermes PLC (NON) 4,250 213,903 AMAG Pharmaceuticals, Inc. (NON) 994 20,596 Amedisys, Inc. (NON) 6,570 109,982 AmSurg Corp. (NON) 4,869 221,880 Antares Pharma, Inc. (NON) (S) 24,891 66,459 Ariad Pharmaceuticals, Inc. (NON) (S) 30,495 194,253 Array BioPharma, Inc. (NON) 14,338 65,381 Asaleo Care, Ltd. (Australia) (NON) 97,363 153,779 Astellas Pharma, Inc. (Japan) 47,600 625,395 AstraZeneca PLC (United Kingdom) 25,265 1,876,768 AtriCure, Inc. (NON) 6,334 116,419 Auxilium Pharmaceuticals, Inc. (NON) (S) 5,016 100,621 Bayer AG (Germany) 10,678 1,508,196 Biospecifics Technologies Corp. (NON) 2,672 72,037 C.R. Bard, Inc. 170 24,312 Cardinal Health, Inc. 63,334 4,342,179 Catamaran Corp. (NON) 406 17,929 Celgene Corp. (NON) 76,964 6,609,668 Celldex Therapeutics, Inc. (NON) 2,065 33,701 Centene Corp. (NON) 1,366 103,283 Charles River Laboratories International, Inc. (NON) 16,900 904,488 Chemed Corp. 5,219 489,125 Coloplast A/S Class B (Denmark) 11,560 1,045,418 Community Health Systems, Inc. (NON) 7,077 321,083 Computer Programs & Systems, Inc. 1,146 72,886 Conatus Pharmaceuticals, Inc. (NON) 2,038 18,566 Conmed Corp. 9,826 433,818 CSL, Ltd. (Australia) 280 17,571 Cubist Pharmaceuticals, Inc. (NON) 6,273 437,981 Cyberonics, Inc. (NON) 902 56,339 DexCom, Inc. (NON) 2,784 110,413 Eisai Co., Ltd. (Japan) 500 20,947 Eli Lilly & Co. 56,925 3,539,027 Enanta Pharmaceuticals, Inc. (NON) 2,005 86,355 Forest Laboratories, Inc. (NON) 506 50,094 Gilead Sciences, Inc. (NON) 35,300 2,926,723 GlaxoSmithKline PLC (United Kingdom) 48,024 1,285,424 Glenmark Pharmaceuticals, Ltd. (India) 11,027 104,522 Globus Medical, Inc. Class A (NON) 6,137 146,797 Greatbatch, Inc. (NON) 11,742 576,063 Grifols SA ADR (Spain) 7,761 341,872 Hanger, Inc. (NON) 7,639 240,247 Health Net, Inc. (NON) 19,386 805,294 HealthSouth Corp. 1,593 57,141 Henry Schein, Inc. (NON) 24,704 2,931,624 Hill-Rom Holdings, Inc. 6,902 286,502 Hisamitsu Pharmaceutical Co., Inc. (Japan) 7,000 313,015 Impax Laboratories, Inc. (NON) 9,148 274,349 Insulet Corp. (NON) 4,366 173,199 Insys Therapeutics, Inc. (NON) (S) 8,584 268,078 InterMune, Inc. (NON) 7,099 313,421 Intuitive Surgical, Inc. (NON) 6,900 2,841,420 Isis Pharmaceuticals, Inc. (NON) 2,246 77,375 Jazz Pharmaceuticals PLC (NON) 8,383 1,232,385 Johnson & Johnson 144,293 15,095,934 Kindred Healthcare, Inc. 9,074 209,609 Laboratory Corp. of America Holdings (NON) 227 23,245 McKesson Corp. 41,036 7,641,314 MedAssets, Inc. (NON) 12,699 290,045 Medicines Co. (The) (NON) 10,195 296,267 Medidata Solutions, Inc. (NON) 2,125 90,971 Mednax, Inc. (NON) 350 20,353 Merck & Co., Inc. 8,822 510,353 Merrimack Pharmaceuticals, Inc. (NON) (S) 20,882 152,230 Mettler-Toledo International, Inc. (NON) 4,200 1,063,356 Myriad Genetics, Inc. (NON) (S) 19,700 766,724 Nanosphere, Inc. (NON) 34,024 53,758 Nektar Therapeutics (NON) 9,825 125,957 NewLink Genetics Corp. (NON) 1,864 49,489 Novartis AG (Switzerland) 13,385 1,212,016 Novo Nordisk A/S Class B (Denmark) 15,755 725,126 NPS Pharmaceuticals, Inc. (NON) 4,884 161,416 NxStage Medical, Inc. (NON) 6,599 94,828 Omega Healthcare Investors, Inc. (R) 3,869 142,611 OraSure Technologies, Inc. (NON) 51,018 439,265 Otsuka Holdings Company, Ltd. (Japan) 600 18,597 Patterson Cos., Inc. 405 16,002 Perrigo Co. PLC 182 26,528 Pfizer, Inc. 368,906 10,949,130 Prestige Brands Holdings, Inc. (NON) 7,261 246,075 Providence Service Corp. (The) (NON) 7,946 290,744 Questcor Pharmaceuticals, Inc. 2,213 204,680 Receptos, Inc. (NON) 2,772 118,087 Repligen Corp. (NON) 6,738 153,559 Retrophin, Inc. (NON) 5,921 69,513 Roche Holding AG-Genusschein (Switzerland) 5,038 1,502,651 Sanofi (France) 19,407 2,061,612 Sequenom, Inc. (NON) (S) 22,261 86,150 Shire PLC (United Kingdom) 12,294 961,526 SIGA Technologies, Inc. (NON) (S) 31,255 88,139 Spectranetics Corp. (The) (NON) 4,971 113,736 STAAR Surgical Co. (NON) 17,565 295,092 Steris Corp. 3,065 163,916 Stryker Corp. 275 23,188 Sucampo Pharmaceuticals, Inc. Class A (NON) 9,744 67,234 Sunesis Pharmaceuticals, Inc. (NON) 8,588 55,994 Suzuken Co., Ltd. (Japan) 5,800 215,843 Takeda Pharmaceutical Co., Ltd. (Japan) 7,800 361,801 TESARO, Inc. (NON) 2,771 86,206 Teva Pharmaceutical Industries, Ltd. (acquired 3/3/14, cost $65,721) (Israel) (RES) 1,330 70,308 Thoratec Corp. (NON) 2,567 89,486 Threshold Pharmaceuticals, Inc. (NON) 15,980 63,281 Trevena, Inc. (NON) 8,064 45,562 Trinity Biotech PLC ADR (Ireland) 5,370 123,671 Triple-S Management Corp. Class B (Puerto Rico) (NON) 3,751 67,255 United Therapeutics Corp. (NON) 29,600 2,619,304 WellCare Health Plans, Inc. (NON) 6,055 452,066 WellPoint, Inc. 54,900 5,907,789 Technology (8.3%) Accenture PLC Class A 394 31,851 Activision Blizzard, Inc. 178,300 3,976,090 Acxiom Corp. (NON) 12,385 268,631 Advanced Energy Industries, Inc. (NON) 5,147 99,080 Alcatel-Lucent (France) (NON) 70,052 250,165 Amber Road, Inc. (NON) 2,552 41,164 Amdocs, Ltd. 55,593 2,575,624 Anixter International, Inc. 3,255 325,728 AOL, Inc. (NON) 3,434 136,639 Apple, Inc. 176,521 16,404,097 ASML Holding NV (Netherlands) 6,820 635,120 Aspen Technology, Inc. (NON) 5,801 269,166 AVG Technologies NV (Netherlands) (NON) 5,912 119,009 Bottomline Technologies, Inc. (NON) 2,180 65,226 Brightcove, Inc. (NON) 7,852 82,760 Broadcom Corp. Class A 172,265 6,394,477 Brother Industries, Ltd. (Japan) 32,500 563,027 CACI International, Inc. Class A (NON) 4,410 309,626 Cavium, Inc. (NON) 1,762 87,501 Ceva, Inc. (NON) 9,776 144,392 Cirrus Logic, Inc. (NON) 5,107 116,133 COLOPL, Inc. (Japan) (NON) (S) 4,900 134,465 Commvault Systems, Inc. (NON) 2,295 112,845 Computer Sciences Corp. 80,200 5,068,640 Cornerstone OnDemand, Inc. (NON) 4,115 189,372 CSG Systems International, Inc. 2,550 66,581 Dassault Systemes SA (France) 551 70,891 DST Systems, Inc. 298 27,467 Dun & Bradstreet Corp. (The) 21,200 2,336,240 eBay, Inc. (NON) 83,200 4,164,992 Electronic Arts, Inc. (NON) 9,800 351,526 EnerSys 7,666 527,344 Engility Holdings, Inc. (NON) 5,017 191,950 Entegris, Inc. (NON) 17,254 237,156 Extreme Networks, Inc. (NON) 25,816 114,623 F5 Networks, Inc. (NON) 37,300 4,156,712 Facebook, Inc. Class A (NON) 74,100 4,986,189 Fairchild Semiconductor International, Inc. (NON) 6,358 99,185 FEI Co. 2,031 184,273 Freescale Semiconductor, Ltd. (NON) 8,231 193,429 GenMark Diagnostics, Inc. (NON) 24,532 331,918 Gentex Corp. 40,100 1,166,509 Google, Inc. Class A (NON) 2,981 1,742,901 Google, Inc. Class C (NON) 393 226,085 GT Advanced Technologies, Inc. (NON) 4,043 75,200 Hollysys Automation Technologies, Ltd. (China) (NON) 5,300 129,797 HomeAway, Inc. (NON) 3,279 114,175 Hoya Corp. (Japan) 27,100 900,435 Iliad SA (France) 1,287 389,025 inContact, Inc. (NON) 9,095 83,583 Inotera Memories, Inc. (Taiwan) (NON) 114,000 207,321 Integrated Silicon Solutions, Inc. (NON) 21,043 310,805 Internet Initiative Japan, Inc. (Japan) 4,500 110,562 IntraLinks Holdings, Inc. (NON) 17,547 155,993 Intuit, Inc. 802 64,585 Itochu Techno-Solutions Corp. (Japan) 400 17,393 Japan Display, Inc. (Japan) (NON) 19,200 117,886 Konica Minolta Holdings, Inc. (Japan) 88,500 874,473 L-3 Communications Holdings, Inc. 21,371 2,580,548 Leidos Holdings, Inc. 42,300 1,621,782 Lexmark International, Inc. Class A 3,622 174,436 Magnachip Semiconductor Corp. (South Korea) (NON) 4,406 62,125 Manhattan Associates, Inc. (NON) 11,807 406,515 Marvell Technology Group, Ltd. 201,500 2,887,495 Maxim Integrated Products, Inc. 1,252 42,330 MeetMe, Inc. (NON) (S) 39,826 108,327 Mellanox Technologies, Ltd. (Israel) (NON) 2,516 87,708 Mentor Graphics Corp. 19,629 423,398 MICROS Systems, Inc. (NON) 541 36,734 Microsemi Corp. (NON) 4,047 108,298 Microsoft Corp. 38,812 1,618,460 MTS Systems Corp. 1,593 107,942 NetApp, Inc. 141,700 5,174,884 Netscout Systems, Inc. (NON) 4,216 186,937 NIC, Inc. 4,500 71,325 Nomura Research Institute, Ltd. (Japan) 13,200 415,656 NTT Data Corp. (Japan) 6,900 264,952 Omnivision Technologies, Inc. (NON) 12,377 272,046 Omron Corp. (Japan) 19,800 834,569 Oracle Corp. 314,098 12,730,392 Pegatron Corp. (Taiwan) 67,000 127,905 Perficient, Inc. (NON) 9,130 177,761 Photronics, Inc. (NON) 16,643 143,130 Plantronics, Inc. 1,407 67,606 Power Integrations, Inc. 2,785 160,249 Proofpoint, Inc. (NON) 2,774 103,914 PTC, Inc. (NON) 5,209 202,109 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) 1,900 174,876 Quantum Corp. (NON) 86,823 105,924 RF Micro Devices, Inc. (NON) 56,320 540,109 Rockwell Automation, Inc. 22,200 2,778,552 Rovi Corp. (NON) 8,982 215,209 Safeguard Scientifics, Inc. (NON) 5,752 119,584 Sage Group PLC (The) (United Kingdom) 1,387 9,117 Samsung Electronics Co., Ltd. (South Korea) 242 316,193 SanDisk Corp. 15,400 1,608,222 SAP AG (Germany) 3,529 272,540 Sartorius AG (Preference) (Germany) 1,187 143,178 Semtech Corp. (NON) 4,336 113,386 Silergy Corp. (Taiwan) (NON) 7,000 65,527 Silicon Image, Inc. (NON) 26,483 133,474 SK Hynix, Inc. (South Korea) (NON) 2,240 107,484 Skyworth Digital Holdings, Ltd. (China) 522,000 249,200 SoftBank Corp. (Japan) 15,300 1,139,212 SolarWinds, Inc. (NON) 7,890 305,027 Sparton Corp. (NON) 5,923 164,304 Splunk, Inc. (NON) 2,500 138,325 SS&C Technologies Holdings, Inc. (NON) 3,609 159,590 Symantec Corp. 188,365 4,313,559 Synaptics, Inc. (NON) 6,175 559,702 Synopsys, Inc. (NON) 823 31,949 Tech Data Corp. (NON) 5,092 318,352 Tencent Holdings, Ltd. (China) 17,500 266,889 Toshiba Corp. (Japan) 98,000 457,569 Tyler Technologies, Inc. (NON) 2,840 259,036 Ultimate Software Group, Inc. (NON) 2,008 277,445 Ultra Clean Holdings, Inc. (NON) 26,195 237,065 Unisys Corp. (NON) 7,153 176,965 United Internet AG (Germany) 10,699 471,368 VeriFone Systems, Inc. (NON) 8,247 303,077 Verint Systems, Inc. (NON) 3,558 174,520 VeriSign, Inc. (NON) 84,219 4,110,729 Western Digital Corp. 72,547 6,696,088 Xilinx, Inc. 47,400 2,242,494 XO Group, Inc. (NON) 11,229 137,218 Yandex NV Class A (Russia) (NON) 6,236 222,251 Yelp, Inc. (NON) 1,672 128,209 Zynga, Inc. Class A (NON) 19,527 62,682 Transportation (1.2%) Aegean Marine Petroleum Network, Inc. (Greece) 27,212 274,569 Alaska Air Group, Inc. 45,618 4,335,991 ANA Holdings, Inc. (Japan) 5,000 11,796 Canadian National Railway Co. (Canada) 600 39,023 Cathay Pacific Airways, Ltd. (Hong Kong) 6,000 11,210 Central Japan Railway Co. (Japan) 7,700 1,098,317 ComfortDelgro Corp., Ltd. (Singapore) 245,000 491,218 Copa Holdings SA Class A (Panama) 712 101,510 Delta Air Lines, Inc. 10,731 415,504 Deutsche Lufthansa AG (Germany) 19,741 423,852 Deutsche Post AG (Germany) 20,119 727,568 Diana Shipping, Inc. (Greece) (NON) 11,955 130,190 East Japan Railway Co. (Japan) 600 47,257 Hankyu Hanshin Holdings, Inc. (Japan) 3,000 17,117 Hawaiian Holdings, Inc. (NON) 18,496 253,580 International Consolidated Airlines Group SA (Spain) (NON) 103,214 654,504 Japan Airlines Co., Ltd. (Japan) (UR) 10,500 580,425 Kuehne & Nagel International AG (Switzerland) 294 39,120 Matson, Inc. 2,574 69,086 MTR Corp. (Hong Kong) 5,000 19,257 Nippon Express Co., Ltd. (Japan) 3,000 14,540 Quality Distribution, Inc. (NON) 36,369 540,443 Republic Airways Holdings, Inc. (NON) 14,496 157,137 Ryanair Holdings PLC ADR (Ireland) (NON) 840 46,872 Singapore Airlines, Ltd. (Singapore) 2,000 16,633 SkyWest, Inc. 9,732 118,925 Southwest Airlines Co. 165,819 4,453,898 Spirit Airlines, Inc. (NON) 4,897 309,686 StealthGas, Inc. (Greece) (NON) 45,089 500,488 Swift Transportation Co. (NON) 24,395 615,486 Tobu Railway Co., Ltd. (Japan) 3,000 15,695 Union Pacific Corp. 1,180 117,705 United Parcel Service, Inc. Class B 928 95,268 Universal Truckload Services, Inc. 828 20,998 West Japan Railway Co. (Japan) 500 22,013 XPO Logistics, Inc. (NON) 7,173 205,291 Yamato Transport Co., Ltd. (Japan) 19,000 393,673 Utilities and power (2.2%) Abengoa Yield PLC (United Kingdom) (NON) 2,690 101,736 Centrica PLC (United Kingdom) 150,703 806,236 China Power New Energy Development Co., Ltd. (China) (NON) 1,660,000 102,808 China Water Affairs Group, Ltd. (China) 482,000 168,536 China WindPower Group, Ltd. (China) (NON) 1,880,000 150,392 Chubu Electric Power Co., Inc. (Japan) (NON) 7,500 93,209 CLP Holdings, Ltd. (Hong Kong) 2,000 16,412 CMS Energy Corp. 86,425 2,692,139 Edison International 72,400 4,207,164 Enbridge, Inc. (Canada) 873 41,423 Enel SpA (Italy) 112,981 658,115 ENI SpA (Italy) 34,479 943,298 Entergy Corp. 118,325 9,713,299 Fortum OYJ (Finland) 1,787 47,984 ITC Holdings Corp. 339 12,367 Kinder Morgan, Inc. 17,880 648,329 National Grid PLC (United Kingdom) 3,135 45,068 Origin Energy, Ltd. (Australia) 22,613 311,741 PG&E Corp. 21,364 1,025,899 PPL Corp. 139,716 4,964,109 Red Electrica Corporacion SA (Spain) 11,256 1,029,578 Snam SpA (Italy) 6,444 38,825 Southern Co. (The) 1,818 82,501 Terna SPA (Italy) 6,323 33,351 Tokyo Gas Co., Ltd. (Japan) 205,000 1,197,967 UGI Corp. 51,600 2,605,800 United Utilities Group PLC (United Kingdom) 40,365 609,291 Veolia Environnement SA (France) 17,124 326,278 Total common stocks (cost $701,446,889) CORPORATE BONDS AND NOTES (16.6%) (a) Principal amount Value Basic materials (0.7%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $38,000 $39,995 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 99,370 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 859,000 1,099,520 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 44,000 48,400 Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 851,000 966,682 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 147,000 158,025 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 67,000 67,168 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 190,000 209,475 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 85,000 90,863 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 58,000 61,404 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 98,000 120,711 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 50,000 50,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 72,000 75,960 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 220,000 216,794 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 555,648 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 37,000 37,400 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 180,000 188,100 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 84,000 86,415 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 107,000 116,496 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 97,000 101,608 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 9,000 9,653 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 49,000 53,917 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 506,000 522,065 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 173,000 189,003 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 84,000 101,010 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 44,000 46,640 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 34,000 34,680 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 84,000 87,360 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 107,000 118,235 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 44,000 47,630 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 290,000 300,150 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 55,000 50,875 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 164,000 186,755 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 127,000 139,700 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 398,128 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 40,000 40,995 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,725 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 28,000 31,858 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 12,000 13,430 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 144,281 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 135,000 139,833 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 110,000 122,100 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 300,000 321,071 PQ Corp. 144A sr. notes 8 3/4s, 2018 144,000 155,880 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 865,000 875,158 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 347,428 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 228,000 247,363 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 191,700 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 90,000 96,300 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 100,000 112,500 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 83,000 84,660 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 60,000 69,000 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 4,000 4,285 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 20,000 21,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 27,000 29,363 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 13,000 13,455 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 153,000 170,978 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 70,000 74,550 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 40,000 41,300 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 23,000 24,438 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 173,000 173,000 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 405,000 547,223 Capital goods (0.6%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 317,000 341,568 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 212,000 244,330 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 137,000 150,015 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 37,000 40,191 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 87,000 94,721 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 60,000 60,450 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 57,000 57,321 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 160,000 182,400 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 97,000 103,548 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 144,000 151,920 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 271,294 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 67,000 69,010 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 140,938 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 315,000 352,013 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 865,000 989,482 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 280,000 272,720 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 510,000 498,657 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 45,000 27,000 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 65,000 65,000 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 290,000 265,365 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 245,000 231,558 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 771,000 1,072,267 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 92,650 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 405,000 398,925 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 135,000 139,050 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 120,000 130,500 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 148,732 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 160,000 168,800 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 110,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 100,000 108,750 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 103,000 112,141 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 27,000 29,309 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 164,000 176,710 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 133,000 147,298 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 23,000 23,377 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 27,000 28,114 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 835,412 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 110,000 117,150 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 370,000 523,973 Communication services (1.6%) Adelphia Communications Corp. escrow bonds zero %, 2014 270,000 1,890 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 194,340 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 205,663 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 440,000 512,052 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 865,000 875,058 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 240,000 279,300 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 40,000 45,425 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 70,000 79,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 93,000 99,045 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 54,000 55,080 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 114,000 114,998 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 74,000 80,753 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 83,000 89,225 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 120,000 126,450 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 113,000 123,453 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 24,000 25,320 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 865,000 983,910 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 790,000 1,064,952 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 110,000 142,506 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 220,000 229,350 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 60,000 61,950 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 82,844 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 183,000 202,215 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 90,000 88,538 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 636,185 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 115,000 118,312 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 222,000 263,625 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 174,000 198,360 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 32,175 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 147,000 163,905 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 143,000 163,735 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 53,000 55,319 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 104,000 113,880 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 207,000 223,819 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 523,000 553,726 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 262,155 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 92,000 103,040 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 22,000 24,008 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 105,000 114,713 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 125,000 133,906 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 136,250 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 80,000 69,200 Numericable Group SA 144A sr. notes 6s, 2022 (France) 400,000 416,100 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 297,473 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 115,000 123,913 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 83,000 85,283 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 664,000 768,739 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 135,251 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 510,000 496,406 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 95,000 93,813 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 34,000 36,040 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 253,000 255,747 Sprint Capital Corp. company guaranty 6 7/8s, 2028 497,000 501,970 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 107,000 124,923 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 67,000 73,700 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 244,000 295,850 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 223,000 248,088 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 390,000 429,975 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 17,000 18,509 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 47,000 50,995 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 147,000 159,495 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 43,000 45,258 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 127,000 135,414 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 213,000 226,313 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 400,000 531,436 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 500,000 501,875 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 162,000 172,062 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 297,846 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 7,000 9,417 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 257,761 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 935,000 1,371,763 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,745,000 3,366,439 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 865,000 877,710 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 160,000 199,750 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 240,000 312,492 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 130,000 133,575 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 1,498,000 1,488,966 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 45,000 44,888 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 197,000 221,379 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 193,000 222,191 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 83,000 90,678 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 54,000 54,743 Consumer cyclicals (2.1%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 447,334 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 540,000 778,560 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 37,538 Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 851,000 845,874 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 77,000 87,780 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 74,000 76,960 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 14,883 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 44,000 50,820 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 137,000 151,043 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 57,000 62,985 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 217,000 217,271 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 37,000 35,243 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 134,000 141,705 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 64,000 66,253 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 120,000 127,800 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 47,000 49,820 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 55,000 59,263 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 103,000 112,399 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 96,000 79,920 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 395,000 530,794 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 469,589 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 137,000 141,795 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 84,000 89,880 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 93,000 95,790 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 30,000 30,375 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 312,000 360,360 Ceridian, LLC company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 73,000 73,073 Ceridian, LLC sr. unsec. notes 11 1/4s, 2015 110,000 110,110 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 70,000 70,350 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 24,000 24,570 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 53,000 52,868 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 25,000 27,563 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 140,000 149,800 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 127,000 135,414 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 120,000 129,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 420,000 452,550 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 97,000 102,214 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 133,000 140,980 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 40,000 41,800 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 134,000 143,715 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 510,000 481,667 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 123,000 140,835 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 605,330 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 84,000 85,579 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 187,000 198,921 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 30,000 30,900 First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 (Mexico) 60,000 63,900 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 162,000 198,716 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 390,000 606,255 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 20,000 26,739 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 320,164 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,060,000 1,352,148 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 60,000 61,800 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 80,000 83,200 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 150,000 157,680 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 432,000 438,480 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 365,000 370,475 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 82,000 84,563 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 130,000 133,900 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 263,000 271,548 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 150,850 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 165,000 164,926 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $104,000 95,290 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 545,000 668,971 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 94,000 101,638 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 25,000 34,631 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 415,451 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 184,000 211,998 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 386,000 425,541 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 144,000 154,080 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 100,000 97,628 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 150,000 153,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 67,000 67,754 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 83,000 89,018 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 103,000 109,953 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 260,000 280,800 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 100,000 102,250 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 435,000 445,875 Johnson Controls, Inc. sr. unsec. notes 4.95s, 2064 515,000 521,703 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 73,000 78,840 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 137,000 155,838 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 53,000 57,373 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 84,000 89,985 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 90,000 93,150 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 127,000 136,684 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 150,000 149,250 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 57,000 58,354 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 190,000 202,350 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 315,000 394,011 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 270,831 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 610,000 573,649 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 530,000 548,796 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 305,000 332,450 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 265,000 271,625 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,313 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 230,000 256,738 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 255,000 265,200 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 83,388 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 158,288 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 110,000 122,650 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 666,616 749,110 Navistar International Corp. sr. notes 8 1/4s, 2021 198,000 207,405 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 375,000 408,750 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 60,000 64,650 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 185,000 191,475 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 118,525 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 155,000 160,813 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 65,000 65,488 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 317,863 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 195,000 215,475 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 115,000 117,571 Owens Corning company guaranty sr. unsec. notes 9s, 2019 57,000 71,674 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 167,000 157,815 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 97,000 102,093 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 73,000 78,384 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 64,000 65,280 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 137,000 158,235 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 75,000 84,750 QVC, Inc. company guaranty sr. notes 4.85s, 2024 195,000 203,911 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 103,000 105,833 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 23,000 23,863 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 141,000 152,985 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 150,000 162,750 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 240,000 265,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 66,000 73,095 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 87,000 92,546 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 33,000 33,206 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 44,000 45,980 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 100,000 104,000 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 203,000 214,673 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 27,000 29,025 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 203,000 208,075 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 4,000 4,330 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 7,000 7,525 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 195,000 209,138 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 104,000 111,020 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 50,000 49,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 51,230 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 50,000 49,625 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 77,000 77,963 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 124,000 135,470 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 82,206 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 64,000 70,880 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 865,000 864,403 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 51,000 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 97,078 99,990 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 31,500 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 170,000 174,250 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 204,000 226,185 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,121,798 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 55,735 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 166,532 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 66,725 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 865,000 860,921 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 254,000 260,552 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 69,000 90,413 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 10,000 13,289 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 539,651 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 865,000 858,761 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 620,000 948,716 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 375,212 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 250,000 273,125 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 40,000 45,350 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 113,000 115,543 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 63,000 62,843 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 33,929 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 253,000 265,742 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 87,000 93,308 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 400,000 386,332 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 115,000 119,025 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 536,000 608,945 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 30,000 29,963 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 175,000 195,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 103,000 115,618 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 123,000 120,540 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 24,000 23,820 CVS Caremark Corp. sr. notes 6.036s, 2028 43,536 49,942 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 865,000 875,585 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 356,069 379,255 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 147,000 155,453 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 125,638 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 58,000 60,906 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 407,000 411,659 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 216,058 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 143,000 153,225 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 213,000 225,248 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 390,000 511,037 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 655,000 659,852 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 400,000 391,714 Grupo Bimbo SAB de CV 144A sr. unsec. notes 3 7/8s, 2024 (Mexico) 515,000 513,495 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 47,000 49,233 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 117,000 123,874 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 53,000 55,385 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 207,000 208,294 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 43,000 46,655 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 65,000 69,713 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 37,625 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 560,000 542,200 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 531,877 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 37,000 39,220 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 275,000 302,500 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 302,000 390,820 McDonald's Corp. sr. unsec. notes 5.7s, 2039 393,000 478,366 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 295,000 308,655 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 430,679 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 859,000 861,836 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 92,000 94,070 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 143,000 146,933 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 103,000 117,420 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 40,000 44,000 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 291,765 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 93,000 101,835 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 24,000 25,380 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 17,000 17,680 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 205,000 224,550 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 120,000 135,000 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 63,000 65,441 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 120,000 128,700 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 238,502 Energy (1.8%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 53,000 56,710 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 40,000 44,200 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 209,000 220,495 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 195,000 138,450 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 500,000 680,714 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 53,000 58,705 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 175,000 223,168 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 263,127 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 90,000 92,475 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 93,375 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 50,000 54,993 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 254,000 261,260 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 130,000 141,700 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 104,000 107,640 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 38,000 40,518 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 77,000 77,289 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 77,000 77,481 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 924,510 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 865,000 883,433 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 80,000 86,000 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 1,515,000 1,696,871 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 100,000 112,750 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 114,000 125,115 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 33,336 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 64,000 66,240 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 32,000 35,840 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 130,000 139,750 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 851,000 847,088 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 74,000 75,388 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 137,000 150,700 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 130,000 139,750 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 54,000 58,118 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 83,738 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 865,000 856,668 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 194,000 210,005 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 80,000 83,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 24,000 25,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 164,000 167,895 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 74,000 76,220 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 134,000 136,010 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 113,000 119,780 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 73,000 74,643 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 373,044 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 148,000 157,620 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 295,000 319,338 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 27,000 29,464 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 290,000 311,750 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 20,000 19,850 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 94,950 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 175,000 232,670 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 94,000 102,460 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 30,000 30,413 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 50,000 50,000 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 98,864 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 150,000 156,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 184,000 203,780 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 184,000 190,900 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 204,000 214,200 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 244,000 255,590 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 100,000 5 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 192,824 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 209,940 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 185,500 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 116,875 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 275,000 214,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 380,000 370,264 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 232,050 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 575,375 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 70,000 76,650 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 212,550 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 264,375 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 187,775 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 95,000 104,381 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 94,000 97,995 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 188,750 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 16,000 9,904 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,840,000 1,830,795 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 74,000 69,212 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 315,000 203,175 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 220,000 254,880 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 220,000 233,325 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 865,000 906,547 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 860,000 977,175 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 54,000 58,050 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 47,000 49,820 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2022 65,000 65,813 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 133,000 138,320 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 83,000 85,386 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 405,000 447,525 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 47,000 50,878 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 260,000 273,975 Sanchez Energy Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 55,000 56,788 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 103,000 113,037 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 65,000 66,625 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 305,000 326,350 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 585,528 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 929,000 1,032,303 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 47,000 49,820 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 54,000 58,455 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,750 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 315,421 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 267,543 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 30,549 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 851,000 863,185 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 117,000 124,898 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 134,782 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 147,716 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 440,000 684,081 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 233,000 255,718 Williams Companies, Inc. (The) notes 7 3/4s, 2031 7,000 8,435 Williams Companies, Inc. (The) sr. unsec. notes 7 7/8s, 2021 19,000 23,589 Williams Companies, Inc. (The) sr. unsec. notes 4.55s, 2024 395,000 398,911 Williams Partners LP sr. unsec. notes 5.4s, 2044 123,000 131,557 Williams Partners LP sr. unsec. notes 4.3s, 2024 122,000 126,532 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 43,000 45,903 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 190,000 202,350 Financials (5.4%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 928,000 931,938 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 689,820 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 600,591 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 104,000 116,220 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 80,000 83,350 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 82,000 104,755 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 70,000 85,050 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 217,000 261,485 Ally Financial, Inc. unsec. sub. notes 8s, 2018 77,000 91,438 American Express Co. sr. unsec. notes 7s, 2018 545,000 648,088 American Express Co. sr. unsec. notes 6.15s, 2017 329,000 376,461 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 464,000 639,160 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,028,958 American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 865,000 924,346 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 395,000 405,079 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 460,978 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 505,000 540,981 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 370,000 401,450 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 450,000 455,683 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 851,000 856,492 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 274,959 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 851,000 885,279 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 615,000 628,653 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,593 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 865,000 863,062 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 877,000 875,051 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 300,000 414,963 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 1,180,800 1,168,992 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 695,000 724,538 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 240,000 285,618 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 336,347 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 190,000 189,066 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.6s, 2017 169,000 171,658 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 928,000 928,997 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 245,513 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 100,000 116,250 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 446,000 454,363 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 435,000 478,983 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 310,000 327,784 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 390,000 428,211 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 43,000 45,634 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 935,000 996,868 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 101,000 CIT Group, Inc. sr. unsec. notes 5s, 2023 63,000 64,575 CIT Group, Inc. sr. unsec. notes 5s, 2022 273,000 282,555 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 84,000 90,169 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 77,000 82,679 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 44,000 44,686 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 153,000 171,743 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 104,000 112,710 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 865,000 931,613 Citigroup, Inc. sub. notes 5s, 2014 599,000 604,304 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 770,000 934,403 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 1,183,000 1,182,810 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 77,000 65,835 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 774,000 819,633 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 104,000 108,680 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 631,000 698,833 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 315,000 398,589 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 851,000 967,299 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 135,000 137,869 Dresdner Funding Trust I 144A bonds 8.151s, 2031 125,000 151,875 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 411,000 469,905 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 194,000 210,005 EPR Properties unsec. notes 5 1/4s, 2023 (R) 435,000 454,196 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 151,000 145,073 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 445,000 469,538 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 975,000 1,084,688 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 1,445,000 1,906,185 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 1,286,000 1,427,648 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 758,000 721,048 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 590,000 727,110 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,207,184 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 434,000 440,743 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 196,300 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 205,000 233,108 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 490,000 545,272 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 425,000 419,435 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 340,000 377,894 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 130,000 139,263 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 185,000 276,113 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 700,000 729,750 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 894,000 1,069,135 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 385,000 389,916 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 237,000 253,886 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 127,000 133,033 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,130,000 2,402,932 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 33,000 36,878 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 110,000 119,900 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 344,000 351,740 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 250,000 252,954 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 73,000 81,304 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 30,000 30,000 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 1,073,000 1,199,078 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 862,000 876,613 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 330,000 375,365 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 846,000 855,861 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 800,000 944,000 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 110,000 134,741 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 1,736,000 1,847,104 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 180,000 201,600 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 205,768 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.991s, 2026 125,000 112,012 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 1,270,000 1,465,119 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 300,000 372,750 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 865,000 961,244 Metropolitan Life Global Funding I 144A notes 3s, 2023 130,000 128,975 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 530,000 552,818 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 850,000 925,428 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 125,350 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 130,000 140,075 National Australia Bank, Ltd./New York sr. unsec. notes 2.3s, 2018 (Australia) 475,000 483,896 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 235,000 247,044 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 105,263 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 128,157 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 279,000 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 175,000 186,813 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 105,000 111,038 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 135,469 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 145,000 149,713 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 543,611 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 83,000 94,828 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 170,000 179,775 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 870,000 872,417 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 375,000 408,232 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 405,000 450,563 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 130,000 131,625 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 70,000 75,950 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 270,000 329,738 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 265,000 284,544 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 200,000 202,750 Prudential Holdings, LLC 144A sr. notes Ser. B, 7.245s, 2023 395,000 487,629 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 155,000 166,435 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 865,000 883,314 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 325,000 346,125 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 135,000 145,963 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 865,000 878,320 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 695,000 737,373 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 137,102 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 630,941 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 225,000 238,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 350,000 368,550 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 147,000 160,563 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 50,000 51,493 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 784,000 778,581 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 67,000 79,228 Societe Generale SA bank guaranty sr. unsec. notes 2 3/4s, 2017 (France) 380,000 393,810 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 340,000 368,900 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 50,000 56,250 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 387,000 400,545 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 890,000 982,035 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.231s, 2037 475,000 400,781 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 448,000 468,733 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 385,000 370,850 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 40,000 42,400 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 235,000 322,060 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 767,000 876,035 US Bank of NA of Cincinnati, OH sr. unsec. notes Ser. BKNT, 1.1s, 2017 890,000 893,355 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 170,000 174,888 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 1,900,000 2,025,780 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 516,875 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,939,680 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 286,426 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 118,735 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 90,000 94,050 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 851,000 872,815 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 77,656 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 544,560 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 157,000 159,953 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 45,000 46,294 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 210,000 218,417 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 422,000 451,013 Health care (1.1%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 500,000 483,517 AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 775,000 779,227 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 236,250 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 120,000 120,300 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 380,126 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 764,459 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 865,000 886,573 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 546,281 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 865,000 988,962 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 107,000 113,955 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 113,000 119,780 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 125,000 184,691 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $103,000 106,090 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 123,000 124,230 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 120,000 121,800 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 20,000 20,975 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 43,000 47,085 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 20,000 20,500 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 24,000 25,440 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 538,475 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 151,651 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $170,000 168,725 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 140,000 140,875 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 120,000 123,000 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 95,000 95,238 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 50,000 50,438 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 100,000 109,000 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 197,000 199,216 HCA, Inc. sr. notes 6 1/2s, 2020 400,000 449,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 34,000 39,270 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 200,000 219,750 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 83,000 88,499 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 54,000 56,700 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 105,000 108,675 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 175,000 191,188 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 164,000 169,740 Johnson & Johnson sr. unsec. notes 5.15s, 2018 542,000 618,287 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 240,000 272,100 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 746,000 738,591 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 55,000 55,906 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 150,000 162,105 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 390,000 398,331 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 157,000 168,775 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 115,264 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 37,000 39,683 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 123,000 127,305 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 240,000 245,400 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 322,000 346,955 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 105,750 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 70,000 70,700 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 54,000 54,338 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 97,000 96,394 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 223,000 248,366 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 130,000 141,050 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 23,000 23,518 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III, LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 295,000 302,206 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 84,000 92,715 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 387,000 446,499 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 715,175 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 550,000 513,546 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 545,000 528,811 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 21,250 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 53,000 55,451 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 184,000 195,500 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 20,000 20,850 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 80,000 86,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 10,000 10,288 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 127,000 135,255 Technology (0.8%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 155,000 163,138 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 200,000 214,000 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 175,000 161,512 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 335,000 337,610 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 25,000 25,143 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 67,000 61,808 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 223,000 223,000 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 870,911 Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 392,000 393,218 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 865,000 869,070 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 60,000 64,575 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 120,000 126,156 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 94,000 115,738 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 84,000 98,070 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 190,000 225,388 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 594,000 650,430 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 70,000 75,163 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 72,710 80,708 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 68,000 76,840 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 100,000 102,500 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 124,000 132,370 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 180,988 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 737,000 761,724 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 375,733 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 282,285 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 850,000 786,136 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 54,000 61,358 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 870,000 870,244 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 53,000 57,969 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 104,000 112,450 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 81,000 96,491 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 190,000 203,775 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 98,392 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 617,747 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 244,404 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 485,000 464,010 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 565,000 574,181 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 73,000 76,833 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 64,000 69,760 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 92,000 98,555 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 79,000 95,790 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 149,327 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 190,000 200,450 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 116,000 123,685 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 273,509 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 184,944 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 480,000 452,458 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 288,221 338,660 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 91,229 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 60,000 57,431 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 110,000 104,419 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 163,000 174,410 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 114,218 126,210 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 145,000 147,900 Utilities and power (1.2%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 67,000 80,568 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 260,000 302,900 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 164,000 191,880 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 44,000 43,560 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 174,408 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 83,240 Beaver Valley Funding Corp. sr. bonds 9s, 2017 18,000 18,992 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 443,839 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 185,000 200,956 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 30,000 32,363 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 24,000 25,260 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 50,000 59,252 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 133,000 165,860 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 550,000 668,252 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 271,888 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 174,000 187,485 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 596,652 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 415,000 519 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 255,000 270,189 El Paso, LLC company guaranty sr. notes 7s, 2017 350,000 395,063 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 107,000 117,165 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 1,405,000 1,467,804 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 159,522 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 375,000 446,852 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,700,000 1,733,864 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 126,000 11,970 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 179,000 17,005 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 76,000 87,780 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 220,636 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 171,684 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 506,703 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 187,000 215,050 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 74,000 78,903 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 73,288 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 517,000 514,889 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 81,000 81,969 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 137,000 148,988 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 33,000 36,218 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 340,613 Kansas Gas and Electric Co. bonds 5.647s, 2021 49,351 53,040 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 599,000 607,309 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 517,000 533,803 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 265,763 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 188,455 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 400,000 521,784 Nevada Power Co. mtge. notes 7 1/8s, 2019 265,000 324,489 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 195,019 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 814,931 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 450,000 429,625 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 170,000 182,756 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 255,000 315,362 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 456,000 491,281 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 700,837 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 20,000 20,029 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 194,482 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 629,000 660,016 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 114,000 123,833 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 77,000 80,465 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 97,000 96,030 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 150,000 151,125 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,505 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 64,000 58,400 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 187,425 Union Electric Co. sr. notes 6.4s, 2017 320,000 363,676 West Penn Power Co. 144A sr. bonds 5.95s, 2017 75,000 84,789 Total corporate bonds and notes (cost $234,574,104) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, July 1, 2044 $24,000,000 $24,225,000 U.S. Government Agency Mortgage Obligations (9.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 (F) 600,000 651,205 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, July 1, 2044 38,000,000 42,812,343 4 1/2s, TBA, July 1, 2044 2,000,000 2,166,250 4s, TBA, July 1, 2044 66,000,000 70,052,809 3 1/2s, TBA, July 1, 2029 26,000,000 27,553,906 3s, TBA, July 1, 2044 2,000,000 1,975,938 Total U.S. government and agency mortgage obligations (cost $168,098,071) MORTGAGE-BACKED SECURITIES (3.5%) (a) Principal amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 25.182s, 2037 $207,645 $303,724 IFB Ser. 2979, Class AS, 23.717s, 2034 19,138 24,497 IFB Ser. 3072, Class SM, 23.24s, 2035 111,483 160,029 IFB Ser. 3072, Class SB, 23.094s, 2035 114,243 162,896 IFB Ser. 3249, Class PS, 21.774s, 2036 138,856 190,943 IFB Ser. 2990, Class LB, 16.558s, 2034 254,051 332,822 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 728,563 134,427 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 1,189,660 291,915 IFB Ser. 310, Class S4, IO, 5.798s, 2043 779,260 202,195 IFB Ser. 311, Class S1, IO, 5.798s, 2043 2,132,390 484,717 IFB Ser. 308, Class S1, IO, 5.798s, 2043 1,047,247 267,708 Ser. 3391, PO, zero %, 2037 17,256 14,676 Ser. 3206, Class EO, PO, zero %, 2036 11,460 10,178 FRB Ser. 3117, Class AF, zero %, 2036 9,382 8,004 FRB Ser. 3326, Class WF, zero %, 2035 5,087 4,292 FRB Ser. 3036, Class AS, zero %, 2035 3,275 3,228 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.988s, 2036 80,871 151,280 IFB Ser. 05-45, Class DA, 23.863s, 2035 490,150 733,473 IFB Ser. 07-53, Class SP, 23.643s, 2037 163,211 241,942 IFB Ser. 05-75, Class GS, 19.794s, 2035 98,185 131,283 IFB Ser. 05-106, Class JC, 19.653s, 2035 82,833 122,217 IFB Ser. 05-83, Class QP, 16.999s, 2034 46,152 59,508 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,804,707 407,751 Ser. 07-14, Class KO, PO, zero %, 2037 60,468 52,987 Ser. 06-125, Class OX, PO, zero %, 2037 5,638 5,108 Ser. 06-84, Class OT, PO, zero %, 2036 7,124 6,385 Ser. 06-46, Class OC, PO, zero %, 2036 12,662 11,168 Government National Mortgage Association IFB Ser. 13-129, Class CS, IO, 5.997s, 2042 1,865,130 320,989 IFB Ser. 10-20, Class SC, IO, 5.997s, 2040 43,756 7,865 Ser. 10-9, Class UI, IO, 5s, 2040 1,394,667 308,945 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 73,157 13,110 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 292,143 63,309 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,168,807 315,063 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,200,628 150,078 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,688,462 176,955 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 3,029,388 447,077 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 4,930,795 754,116 Ser. 06-36, Class OD, PO, zero %, 2036 7,388 6,537 Commercial mortgage-backed securities (2.2%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.775s, 2049 665,532 666,928 FRB Ser. 07-2, Class A2, 5.634s, 2049 40,390 40,531 Ser. 06-6, Class AJ, 5.421s, 2045 777,000 808,528 Ser. 06-5, Class A3, 5.39s, 2047 499,000 505,861 Ser. 05-4, Class B, 5.118s, 2045 371,000 374,710 Ser. 05-3, Class A3A, 4.621s, 2043 385,984 386,949 Ser. 07-1, Class XW, IO, 0.494s, 2049 6,708,741 51,899 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.531s, 2051 14,374,170 136,181 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.65s, 2041 338,000 343,070 Ser. 04-4, Class XC, IO, 0.872s, 2042 1,844,622 4,881 Ser. 04-5, Class XC, IO, 0.834s, 2041 4,473,971 9,248 Ser. 02-PB2, Class XC, IO, 0.416s, 2035 789,861 398 Bear Stearns Commercial Mortgage Securities Trust Ser. 04-PR3I, Class X1, IO, 0.743s, 2041 353,298 1,039 Bear Stearns Commercial Mortgage Securities Trust 144A Ser. 06-PW14, Class X1, IO, 0.832s, 2038 8,989,761 138,263 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 284,000 286,755 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.735s, 2049 67,841,467 861,587 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.559s, 2049 41,764,321 292,350 Ser. 07-CD4, Class XW, IO, 0.559s, 2049 7,389,253 59,114 Ser. 07-CD5, Class XS, IO, 0.086s, 2044 2,583,116 11,475 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 548,000 590,799 FRB Ser. 05-LP5, Class D, 5.254s, 2043 735,000 755,495 FRB Ser. 14-CR18, Class C, 4.74s, 2047 304,000 315,495 Ser. 14-UBS2, Class XA, IO, 1.607s, 2047 3,908,458 368,669 Ser. 14-CR16, Class XA, IO, 1.447s, 2047 7,496,574 602,376 Ser. 06-C8, Class XS, IO, 0.706s, 2046 31,881,119 363,865 COMM Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 160,000 150,400 Credit Suisse Commercial Mortgage Trust 144A Ser. 07-C2, Class AX, IO, 0.226s, 2049 40,669,192 192,222 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 251,493 276,642 Ser. 03-C3, Class AX, IO, 1.763s, 2038 312,944 13 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 516,579 7,862 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 294,282 296,489 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.013s, 2020 699,474 11,541 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 147,714 1,072 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.902s, 2032 42,181 30,404 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 594,000 601,510 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.382s, 2049 54,863,109 322,156 Ser. 05-C3, Class XC, IO, 0.282s, 2045 138,877,058 213,689 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 05-C1, Class X1, IO, 0.765s, 2043 8,348,618 29,771 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 301,000 305,876 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 3,610 3,612 Ser. 05-GG4, Class B, 4.841s, 2039 1,691,000 1,699,793 Ser. 13-GC10, Class XA, IO, 1.896s, 2046 7,048,357 731,760 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 15,913 15,894 FRB Ser. 11-GC3, Class D, 5.728s, 2044 928,000 979,949 Ser. 06-GG6, Class XC, IO, 0.158s, 2038 19,605,564 13,547 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 241,000 255,556 FRB Ser. 07-LD12, Class A3, 6.146s, 2051 369,090 369,756 FRB Ser. 04-CB9, Class B, 5.773s, 2041 257,106 257,106 Ser. 06-LDP8, Class B, 5.52s, 2045 280,000 287,560 FRB Ser. 06-LDP8, Class AJ, 5.48s, 2045 930,000 987,567 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 326,000 334,965 FRB Ser. 13-C10, Class C, 4.298s, 2047 700,000 714,965 Ser. 06-LDP8, Class X, IO, 0.725s, 2045 11,102,964 114,438 Ser. 07-LDPX, Class X, IO, 0.488s, 2049 21,378,737 189,480 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.379s, 2051 298,000 280,826 FRB Ser. 12-C6, Class E, 5 3/8s, 2045 163,000 168,341 FRB Ser. 12-C8, Class D, 4.823s, 2045 528,000 540,501 FRB Ser. 12_LC9, Class D, 4.573s, 2047 350,000 353,566 Ser. 05-CB12, Class X1, IO, 0.493s, 2037 7,236,895 20,560 Ser. 06-LDP6, Class X1, IO, 0.249s, 2043 18,720,612 41,616 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 82,562 86,277 Ser. 98-C4, Class G, 5.6s, 2035 6,661 6,701 Ser. 98-C4, Class H, 5.6s, 2035 223,000 232,755 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.32s, 2041 486,000 556,276 Ser. 06-C7, Class A2, 5.3s, 2038 462,723 472,865 Ser. 04-C6, Class E, 5.177s, 2036 331,000 330,934 Ser. 07-C2, Class XW, IO, 0.738s, 2040 2,604,603 37,433 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C4, Class H, 6.622s, 2036 500,000 512,200 Ser. 06-C7, Class XCL, IO, 0.85s, 2038 13,622,968 185,708 Ser. 06-C7, Class XW, IO, 0.85s, 2038 7,242,303 98,727 Ser. 05-C2, Class XCL, IO, 0.484s, 2040 17,050,075 33,725 Ser. 05-C7, Class XCL, IO, 0.371s, 2040 22,327,713 53,118 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 6,518 1 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.033s, 2050 173,383 174,207 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.067s, 2039 3,572,249 3,547 Ser. 05-MCP1, Class XC, IO, 0.766s, 2043 9,711,916 36,187 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 6.525s, 2044 448,013 26,030 Ser. 06-C4, Class X, IO, 6.472s, 2045 1,518,740 114,817 Ser. 07-C5, Class X, IO, 5.964s, 2049 289,448 15,485 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.565s, 2046 (F) 488,000 497,758 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.565s, 2046 1,400,000 1,312,080 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.773s, 2049 185,403 185,589 FRB Ser. 07-HQ12, Class A2FX, 5.773s, 2049 122,444 123,277 Ser. 07-IQ14, Class A2, 5.61s, 2049 320,898 322,325 Ser. 07-HQ11, Class C, 5.558s, 2044 352,000 356,822 Ser. 06-HQ10, Class AJ, 5.389s, 2041 258,000 265,972 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.356s, 2049 287,000 297,447 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 729,972 730,834 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 412,631 103,077 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 326,000 349,472 Ser. 12-C4, Class XA, IO, 2.016s, 2045 5,395,037 587,401 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.53s, 2048 57,235,652 504,246 Ser. 07-C34, IO, 0.494s, 2046 9,172,001 110,981 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.483s, 2042 15,434,465 39,667 Ser. 06-C26, Class XC, IO, 0.185s, 2045 11,397,419 17,324 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.439s, 2046 976,000 895,604 WF-RBS Commercial Mortgage Trust FRB Ser. 14-C19, Class C, 4.646s, 2047 572,000 590,590 Ser. 13-C14, Class XA, IO, 1.059s, 2046 8,128,035 465,493 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 499,000 524,106 FRB Ser. 11-C2, Class D, 5.647s, 2044 1,260,000 1,349,082 FRB Ser. 13-UBS1, Class D, 4.788s, 2046 664,000 627,659 Ser. 14-C19, Class D, 4.234s, 2047 371,000 331,697 Ser. 12-C10, Class XA, IO, 1.961s, 2045 3,521,874 371,276 Ser. 13-C12, Class XA, IO, 1.649s, 2048 9,826,394 851,398 Residential mortgage-backed securities (non-agency) (0.8%) Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.663s, 2035 170,000 160,225 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.161s, 2037 283,660 194,307 FRB Ser. 14-RR2, Class 2A1, 3 1/2s, 2036 1,230,445 1,216,602 FRB Ser. 14-RR1, Class 2A2, 2.371s, 2036 472,304 397,326 Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 2,103,415 1,966,693 FRB Ser. 05-51, Class 1A1, 0.475s, 2035 1,053,014 916,123 FRB Ser. 07-OA10, Class 2A1, 0.402s, 2047 590,973 505,282 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 13-5R, Class 1A6, 0.428s, 2036 650,000 528,320 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.442s, 2035 537,942 519,222 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.924s, 2046 1,407,636 964,231 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.194s, 2046 1,672,627 1,538,817 FRB Ser. 06-AR3, Class A1B, 1.124s, 2046 676,907 552,017 FRB Ser. 05-AR13, Class A1C3, 0.642s, 2045 612,684 540,693 FRB Ser. 05-AR9, Class A1C3, 0.632s, 2045 659,431 593,488 FRB Ser. 05-AR13, Class A1B3, 0.512s, 2045 424,930 378,187 FRB Ser. 05-AR15, Class A1B3, 0.492s, 2045 918,316 806,557 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.331s, 2047 725,000 536,500 Total mortgage-backed securities (cost $48,103,716) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $539,785 $456,086 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 115,000 107,238 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,721,000 2,621,684 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 883,284 737,542 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 2,039,965 1,703,371 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 470,000 513,066 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 5,212 2,155,666 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 214,250 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 216,750 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 165,375 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 475,000 451,250 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 360,000 334,987 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 980,000 1,089,270 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 200,000 204,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 95,900 111,244 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 790,000 804,813 Total foreign government and agency bonds and notes (cost $11,894,190) SENIOR LOANS (0.3%) (a) (c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $35,778 $35,979 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.528s, 2018 1,304,049 1,215,877 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 95,000 93,682 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 355,000 354,430 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 314,894 314,500 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 183,448 183,563 First Data Corp. bank term loan FRN 4.154s, 2021 68,903 69,001 First Data Corp. bank term loan FRN 4.154s, 2018 647,458 648,147 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 403,988 403,090 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 170,651 171,007 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.651s, 2017 722,336 595,927 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 50,490 50,957 Total senior loans (cost $4,161,930) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 554 $555,402 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 5,340 145,782 HSBC USA, Inc. $0.88 pfd. (United Kingdom) 22,450 508,268 M/I Homes, Inc. Ser. A, $2.438 pfd. 4,703 120,543 Total preferred stocks (cost $1,076,703) INVESTMENT COMPANIES (—%) (a) Shares Value Hercules Technology Growth Capital, Inc. (S) 12,243 $197,847 Market Vectors Vietnam ETF (Vietnam) (S) 7,600 158,080 Total investment companies (cost $325,812) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. (R) 7,508 $172,567 United Technologies Corp. $3.75 cv. pfd. 2,600 169,494 Total convertible preferred stocks (cost $267,227) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $62,000 $87,846 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 149,000 162,410 Total convertible bonds and notes (cost $196,885) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds, 4.421s, 1/1/15 $105,000 $107,036 Total municipal bonds and notes (cost $105,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $4,181 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 50,760 — Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (22.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 2,249,852 $2,249,852 Putnam Money Market Liquidity Fund 0.07% (AFF) Shares 47,427,489 47,427,489 Putnam Short Term Investment Fund 0.07% (AFF) Shares 258,450,997 258,450,997 SSgA Prime Money Market Fund 0.01% (P) Shares 20,000 20,000 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, October 16, 2014 (SEG) (SEGSF)(SEGCCS) $ 5,150,000 5,149,347 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.12%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) 18,922,000 18,919,842 Total short-term investments (cost $332,216,530) TOTAL INVESTMENTS Total investments (cost $1,502,477,320) (b) FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $229,115,005) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $267,228 $260,309 $6,919 Australian Dollar Sell 7/17/14 267,228 262,693 (4,535) Canadian Dollar Buy 7/17/14 1,488,611 1,460,015 28,596 Canadian Dollar Sell 7/17/14 1,488,611 1,436,492 (52,119) Chilean Peso Buy 7/17/14 15,624 15,562 62 Chilean Peso Sell 7/17/14 15,624 15,733 109 Colombian Peso Buy 7/17/14 1,555,369 1,479,371 75,998 Colombian Peso Sell 7/17/14 1,555,369 1,502,010 (53,359) Barclays Bank PLC Australian Dollar Buy 7/17/14 29,294 19,845 9,449 British Pound Sell 9/17/14 3,110,910 3,047,456 (63,454) Canadian Dollar Sell 7/17/14 1,500,695 1,476,577 (24,118) Euro Sell 9/17/14 5,574,112 5,521,775 (52,337) Hong Kong Dollar Sell 8/20/14 1,207,501 1,207,914 413 Japanese Yen Sell 8/20/14 1,181,316 1,164,550 (16,766) Mexican Peso Buy 7/17/14 680,565 650,227 30,338 New Zealand Dollar Buy 7/17/14 1,375,452 1,371,905 3,547 Norwegian Krone Buy 9/17/14 678,849 693,697 (14,848) Singapore Dollar Sell 8/20/14 1,315,198 1,306,370 (8,828) South African Rand Sell 7/17/14 869,315 841,518 (27,797) South Korean Won Buy 8/20/14 3,239,687 3,183,905 55,782 Swedish Krona Sell 9/17/14 1,300,999 1,298,839 (2,160) Swiss Franc Buy 9/17/14 98,734 97,443 1,291 Citibank, N.A. Australian Dollar Sell 7/17/14 2,261 31,589 29,328 Brazilian Real Buy 7/2/14 2,946,594 2,883,010 63,584 Brazilian Real Sell 7/2/14 2,946,594 2,940,605 (5,989) Brazilian Real Buy 10/2/14 2,870,907 2,866,168 4,739 Canadian Dollar Buy 7/17/14 422,694 415,826 6,868 Canadian Dollar Sell 7/17/14 422,694 407,341 (15,353) Chilean Peso Sell 7/17/14 794,672 790,746 (3,926) Danish Krone Sell 9/17/14 1,450,539 1,438,764 (11,775) Euro Sell 9/17/14 1,466,670 1,458,457 (8,213) Japanese Yen Sell 8/20/14 1,463,780 1,443,156 (20,624) Mexican Peso Buy 7/17/14 1,022,173 1,013,679 8,494 New Zealand Dollar Sell 7/17/14 60,418 99,781 39,363 Norwegian Krone Buy 9/17/14 4,461,327 4,522,460 (61,133) Thai Baht Buy 8/20/14 891,683 893,894 (2,211) Thai Baht Sell 8/20/14 891,683 890,142 (1,541) Credit Suisse International Australian Dollar Sell 7/17/14 1,461,982 1,448,277 (13,705) British Pound Sell 9/17/14 2,907,210 2,846,514 (60,696) Canadian Dollar Sell 7/17/14 1,849,193 1,769,074 (80,119) Euro Sell 9/17/14 2,375,326 2,361,796 (13,530) Indian Rupee Buy 8/20/14 2,261,882 2,278,088 (16,206) Japanese Yen Sell 8/20/14 9,332,669 9,213,125 (119,544) New Zealand Dollar Buy 7/17/14 940,808 962,389 (21,581) Norwegian Krone Buy 9/17/14 1,927,928 1,969,740 (41,812) Singapore Dollar Sell 8/20/14 631,414 627,099 (4,315) South Korean Won Buy 8/20/14 884,220 868,972 15,248 Swedish Krona Sell 9/17/14 1,403,380 1,388,161 (15,219) Swiss Franc Sell 9/17/14 6,315,136 6,232,356 (82,780) Deutsche Bank AG Australian Dollar Sell 7/17/14 1,422,703 1,409,276 (13,427) Canadian Dollar Buy 7/17/14 1,492,358 1,450,866 41,492 Canadian Dollar Sell 7/17/14 1,492,358 1,440,638 (51,720) Czech Koruna Buy 9/17/14 906,166 901,774 4,392 Czech Koruna Sell 9/17/14 906,166 897,972 (8,194) Euro Sell 9/17/14 11,551,462 11,489,359 (62,103) Japanese Yen Sell 8/20/14 712,791 702,566 (10,225) New Zealand Dollar Buy 7/17/14 2,908,900 2,836,955 71,945 Norwegian Krone Buy 9/17/14 1,440,195 1,470,461 (30,266) Norwegian Krone Sell 9/17/14 1,440,195 1,469,616 29,421 Polish Zloty Buy 9/17/14 881,555 877,215 4,340 Swedish Krona Sell 9/17/14 1,489,027 1,478,234 (10,793) Goldman Sachs International Australian Dollar Sell 7/17/14 3,203 7,323 4,120 Canadian Dollar Buy 7/17/14 1,492,077 1,441,671 50,406 Canadian Dollar Sell 7/17/14 1,492,077 1,439,955 (52,122) Japanese Yen Sell 8/20/14 4,317,061 4,244,058 (73,003) Swedish Krona Sell 9/17/14 1,474,176 1,485,178 11,002 HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 1,082,852 1,059,725 (23,127) British Pound Sell 9/17/14 11,288 11,051 (237) Canadian Dollar Buy 7/17/14 168,441 164,465 3,976 Canadian Dollar Sell 7/17/14 168,441 167,714 (727) Indonesian Rupiah Buy 8/20/14 1,718,850 1,760,978 (42,128) Indonesian Rupiah Sell 8/20/14 1,718,850 1,739,616 20,766 Japanese Yen Sell 8/20/14 281,084 293,071 11,987 Swedish Krona Sell 9/17/14 3,013,122 3,007,594 (5,528) JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/14 1,435,984 1,405,631 (30,353) Brazilian Real Buy 7/2/14 1,851,279 1,802,450 48,829 Brazilian Real Sell 7/2/14 1,851,279 1,847,933 (3,346) Brazilian Real Buy 10/2/14 338,132 327,353 10,779 British Pound Buy 9/17/14 3,625,033 3,558,748 66,285 Canadian Dollar Sell 7/17/14 1,963,206 1,873,687 (89,519) Euro Sell 9/17/14 9,101,214 9,047,012 (54,202) Hungarian Forint Sell 9/17/14 850,463 860,014 9,551 Indian Rupee Buy 8/20/14 2,318,159 2,330,351 (12,192) Japanese Yen Buy 8/20/14 660,287 664,157 (3,870) Mexican Peso Buy 7/17/14 532,804 524,598 8,206 New Taiwan Dollar Sell 8/20/14 1,754,433 1,743,498 (10,935) New Zealand Dollar Buy 7/17/14 2,223,578 2,167,299 56,279 Norwegian Krone Buy 9/17/14 2,869,597 2,941,236 (71,639) Singapore Dollar Sell 8/20/14 556,026 552,228 (3,798) Swedish Krona Sell 9/17/14 3,812,176 3,805,448 (6,728) Thai Baht Buy 8/20/14 13,841 13,863 (22) Thai Baht Sell 8/20/14 13,841 13,852 11 State Street Bank and Trust Co. Australian Dollar Sell 7/17/14 1,871,159 1,803,134 (68,025) Brazilian Real Buy 7/2/14 4,353,609 4,285,869 67,740 Brazilian Real Sell 7/2/14 4,353,609 4,354,989 1,380 Brazilian Real Buy 10/2/14 2,776,188 2,769,634 6,554 British Pound Buy 9/17/14 1,449,501 1,416,873 32,628 Canadian Dollar Sell 7/17/14 101,551 81,828 (19,723) Chilean Peso Sell 7/17/14 1,470,368 1,424,545 (45,823) Chilean Peso Buy 7/17/14 1,427,312 1,436,606 (9,294) Euro Sell 9/17/14 1,901,137 1,889,560 (11,577) Japanese Yen Sell 8/20/14 1,422,229 1,409,794 (12,435) Mexican Peso Buy 7/17/14 1,469,431 1,451,404 18,027 Mexican Peso Sell 7/17/14 1,469,431 1,472,746 3,315 New Taiwan Dollar Sell 8/20/14 873,073 869,373 (3,700) New Zealand Dollar Buy 7/17/14 1,462,188 1,415,803 46,385 Norwegian Krone Buy 9/17/14 4,851,737 4,915,325 (63,588) Singapore Dollar Sell 8/20/14 1,279,910 1,271,249 (8,661) Swedish Krona Sell 9/17/14 1,351,815 1,335,048 (16,767) UBS AG Australian Dollar Sell 7/17/14 2,978,879 2,899,310 (79,569) British Pound Sell 9/17/14 7,542,703 7,381,458 (161,245) Canadian Dollar Sell 7/17/14 1,972,760 1,901,780 (70,980) Japanese Yen Sell 8/20/14 1,379,882 1,369,964 (9,918) WestPac Banking Corp. Australian Dollar Buy 7/17/14 1,532,156 1,492,048 40,108 Australian Dollar Sell 7/17/14 1,532,156 1,510,426 (21,730) British Pound Buy 9/17/14 1,491,061 1,481,729 9,332 Canadian Dollar Buy 7/17/14 1,480,741 1,437,654 43,087 Canadian Dollar Sell 7/17/14 1,480,741 1,429,446 (51,295) Euro Sell 9/17/14 4,092,102 4,068,877 (23,225) Japanese Yen Sell 8/20/14 6,545,887 6,461,657 (84,230) New Zealand Dollar Buy 7/17/14 1,522,431 1,499,800 22,631 New Zealand Dollar Sell 7/17/14 1,522,431 1,474,972 (47,459) Total FUTURES CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 334 $14,781,432 Sep-14 $149,781 FTSE 100 Index (Short) 128 14,701,061 Sep-14 185,269 MSCI EAFE Index Mini (Short) 170 16,735,650 Sep-14 (88,188) Russell 2000 Index Mini (Long) 482 57,372,460 Sep-14 1,678,806 Russell 2000 Index Mini (Short) 67 7,975,010 Sep-14 (233,629) S&P 500 Index (Long) 9 4,392,900 Sep-14 (2,959) S&P 500 Index E-Mini (Long) 873 85,222,260 Sep-14 1,272,834 S&P 500 Index E-Mini (Short) 345 33,678,900 Sep-14 (504,390) S&P Mid Cap 400 Index E-Mini (Long) 85 12,149,050 Sep-14 277,949 S&P Mid Cap 400 Index E-Mini (Short) 159 22,725,870 Sep-14 (539,328) SPI 200 Index (Long) 228 28,776,749 Sep-14 20,532 U.S. Treasury Bond 30 yr (Long) 123 16,874,063 Sep-14 89,126 U.S. Treasury Bond 30 yr (Short) 34 4,664,375 Sep-14 (35,338) U.S. Treasury Bond Ultra 30 yr (Long) 62 9,296,125 Sep-14 62,906 U.S. Treasury Note 2 yr (Long) 198 43,479,563 Sep-14 (20,517) U.S. Treasury Note 2 yr (Short) 151 33,158,656 Sep-14 18,588 U.S. Treasury Note 5 yr (Long) 479 57,221,789 Sep-14 (38,824) U.S. Treasury Note 5 yr (Short) 58 6,928,734 Sep-14 (7,673) U.S. Treasury Note 10 yr (Long) 187 23,407,141 Sep-14 33,785 U.S. Treasury Note 10 yr (Short) 11 1,376,891 Sep-14 (536) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/14 (proceeds receivable $1,074,063) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, July 1, 2044 $1,000,000 7/14/14 $1,083,125 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $94,430,000 (E) $248,624 9/17/16 3 month USD-LIBOR-BBA 1.00% $(23,789) 62,364,000 (E) 440,953 9/17/19 3 month USD-LIBOR-BBA 2.25% (141,009) 34,133,000 (E) 685,366 9/17/24 3 month USD-LIBOR-BBA 3.25% (98,212) 5,850,000 (E) (373,571) 9/17/44 3 month USD-LIBOR-BBA 4.00% 66,396 Total $1,001,372 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $265,851 $— 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools $(38) Barclays Bank PLC 89,023 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (50) 3,927,627 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,218) 248,867 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (141) 8,703 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6) 31,517 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 297 73,102 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 666 561,251 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 5,231 1,185,488 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,173 712,734 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,717 123,070 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,121 399,437 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,640 289,630 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,639 503,083 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,937) 85,283 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (489) 76,935 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (601) 38,420 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (300) 38,420 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (300) 77,123 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (603) 200,369 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,566) 77,123 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (603) 69,337 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 653 80,545 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (470) 153,964 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,203) 303,013 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,078) Citibank, N.A. 547,945 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,164 535,788 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,050 baskets 515 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 24,228 units 11,290 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index (78,980) Credit Suisse International $3,153,225 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 24,949 265,851 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (38) 953,989 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (539) Goldman Sachs International 179,841 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (192) 27,311 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (18) 221,141 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (125) 221,141 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (125) 2,460,407 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,389) 1,123,105 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,388) 43,605 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (255) 52,308 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (305) 644,501 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (364) 965,153 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,635) 840,352 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 121 JPMorgan Chase Bank N.A. 308,650 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (43) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $5,757 $101,000 5/11/63 300 bp $7,666 CMBX NA BBB- Index BBB-/P 6,050 98,000 5/11/63 300 bp 7,902 CMBX NA BBB- Index BBB-/P 2,953 49,000 5/11/63 300 bp 3,879 CMBX NA BBB- Index BBB-/P 1,504 22,000 5/11/63 300 bp 1,920 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 8,647 78,000 5/11/63 300 bp 10,121 Credit Suisse International CMBX NA BBB- Index BBB-/P 7,551 184,000 5/11/63 300 bp 11,028 CMBX NA BBB- Index BBB-/P 11,036 144,000 5/11/63 300 bp 13,757 CMBX NA BBB- Index BBB-/P 7,212 99,000 5/11/63 300 bp 9,083 CMBX NA BBB- Index BBB-/P 2,738 90,000 5/11/63 300 bp 4,439 CMBX NA BBB- Index BBB-/P 1,586 90,000 5/11/63 300 bp 3,287 CMBX NA BBB- Index BBB-/P 6,891 89,000 5/11/63 300 bp 8,573 CMBX NA BBB- Index BBB-/P 5,855 89,000 5/11/63 300 bp 7,537 CMBX NA BBB- Index BBB-/P 1,367 89,000 5/11/63 300 bp 3,050 CMBX NA BBB- Index BBB-/P 7,022 88,000 5/11/63 300 bp 8,684 CMBX NA BBB- Index BBB-/P 9,717 86,000 5/11/63 300 bp 11,342 CMBX NA BBB- Index BBB-/P 5,492 69,000 5/11/63 300 bp 6,796 CMBX NA BBB- Index BBB-/P 708 61,000 5/11/63 300 bp 1,861 CMBX NA BBB- Index BBB-/P 388 50,000 5/11/63 300 bp 1,333 CMBX NA BBB- Index BBB-/P 230 12,000 5/11/63 300 bp 456 CMBX NA BB Index — (292) 38,000 5/11/63 (500 bp) (1,232) CMBX NA BB Index — (364) 38,000 5/11/63 (500 bp) (1,304) CMBX NA BB Index — (347) 38,000 5/11/63 (500 bp) (1,286) CMBX NA BB Index — 880 44,000 5/11/63 (500 bp) (208) CMBX NA BB Index — 837 81,000 5/11/63 (500 bp) (1,166) CMBX NA BB Index — (1,467) 84,000 5/11/63 (500 bp) (3,545) CMBX NA BB Index — 1,361 88,000 5/11/63 (500 bp) (816) CMBX NA BB Index — 2,429 92,000 5/11/63 (500 bp) 154 CMBX NA BB Index — (596) 114,000 5/11/63 (500 bp) (3,415) CMBX NA BB Index — (1,610) 83,000 5/11/63 (500 bp) (3,663) CMBX NA BBB- Index BBB-/P (3,775) 195,000 5/11/63 300 bp (90) CMBX NA BBB- Index BBB-/P 12,467 117,000 5/11/63 300 bp 14,678 CMBX NA BBB- Index BBB-/P 4,450 103,000 5/11/63 300 bp 6,397 CMBX NA BBB- Index BBB-/P 2,356 99,000 5/11/63 300 bp 4,227 CMBX NA BBB- Index BBB-/P (1,770) 98,000 5/11/63 300 bp 82 CMBX NA BBB- Index BBB-/P 67 97,000 5/11/63 300 bp 1,901 CMBX NA BBB- Index BBB-/P 336 97,000 5/11/63 300 bp 2,169 CMBX NA BBB- Index BBB-/P 3,924 82,000 5/11/63 300 bp 5,474 CMBX NA BBB- Index — (4,365) 93,000 1/17/47 (300 bp) (4,495) CMBX NA BBB- Index — (5,311) 94,000 1/17/47 (300 bp) (5,442) Goldman Sachs International CMBX NA BB Index — (365) 38,000 5/11/63 (500 bp) (1,305) CMBX NA BB Index — 995 44,000 5/11/63 (500 bp) (93) CMBX NA BBB- Index BBB-/P (1,632) 98,000 5/11/63 300 bp 222 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2014. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 22 Index BBB+/P $(170,894) $11,915,000 6/20/19 100 bp $67,913 NA IG Series 22 Index BBB+/P (24,239) 1,690,000 6/20/19 100 bp 9,633 NA IG Series 22 Index BBB+/P (346,083) 18,700,000 6/20/19 100 bp 28,713 NA IG Series 22 Index BBB+/P (17,648) 1,000,000 6/20/19 100 bp 2,394 NA IG Series 22 Index BBB+/P (101,907) 7,200,000 6/20/19 100 bp 42,400 NA HY Series 22 Index B+/P (3,509,134) 40,322,700 6/20/19 500 bp 44,335 NA HY Series 22 Index B+/P (1,732,679) 24,151,050 6/20/19 500 bp 395,651 NA HY Series 22 Index B+/P (2,113,454) 29,614,860 6/20/19 500 bp 496,379 NA IG Series 22 Index BBB+/P (42,116) 2,550,000 6/20/19 100 bp 8,993 NA HY Series 22 Index B+/P (489,633) 6,730,020 6/20/19 500 bp 103,454 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,499,967,232. (b) The aggregate identified cost on a tax basis is $1,509,075,290, resulting in gross unrealized appreciation and depreciation of $169,336,325 and $12,256,603, respectively, or net unrealized appreciation of $157,079,722. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $276,236, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $143,757,002 $— $96,329,513 $49,261 $47,427,489 Putnam Short Term Investment Fund * 155,981,585 280,075,378 177,605,966 99,103 258,450,997 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,249,852, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,166,595. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 1,400 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $418,271,588 to cover certain derivatives contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts, and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,263,979 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $401,965 and may include amounts related to unsettled agreements. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding, if any, are listed after the fund's portfolio. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $41,892,711 $— $21,533 Capital goods 64,667,025 — — Communication services 33,420,949 — — Conglomerates 12,176,772 — — Consumer cyclicals 98,604,133 — — Consumer staples 65,445,176 — 63,186 Energy 71,005,060 — 2,494 Financials 171,526,378 — 146,484 Health care 110,629,241 — — Technology 124,633,765 — — Transportation 17,385,845 — — Utilities and power 32,673,855 — — Total common stocks — Convertible bonds and notes — 250,256 — Convertible preferred stocks 169,494 172,567 — Corporate bonds and notes — 248,829,086 5 Foreign government and agency bonds and notes — 11,887,092 — Investment companies 355,927 — — Mortgage-backed securities — 52,963,628 — Municipal bonds and notes — 107,036 — Preferred stocks 654,050 675,945 — Senior loans — 4,136,160 — U.S. government and agency mortgage obligations — 169,437,451 — Warrants — 4,181 — Short-term investments 305,898,486 26,319,041 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,274,939) $— Futures contracts 2,318,194 — — TBA sale commitments — (1,083,125) — Interest rate swap contracts — (1,197,986) — Total return swap contracts — (11,350) — Credit default contracts — 9,776,698 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $9,796,299 $19,601 Foreign exchange contracts 1,125,102 2,400,041 Equity contracts 3,613,580 1,447,474 Interest rate contracts 711,793 1,764,860 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts)4,000 Forward currency contracts (contract amount)$432,600,000 Centrally cleared interest rate swap contracts (notional)$180,500,000 OTC total return swap contracts (notional)$157,600,000 OTC credit default contracts (notional)$10,200,000 Centrally cleared credit default contracts (notional)$101,000,000 Warrants (number of warrants)51,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $23,471 $— $— $— $— $— $— $— $— $— $— $23,471 OTC Total return swap contracts*# — 32,137 — 34,442 24,949 — 121 — 91,649 OTC Credit default contracts*# 5,103 1,474 — — 40,216 — 1,854 — 48,647 Centrally cleared credit default contracts§ — Futures contracts§ — 435,239 — — — 435,239 Forward currency contracts# 111,684 100,820 — 152,376 15,248 151,590 65,528 36,729 199,940 — 176,029 — 115,158 1,125,102 Total Assets $116,787 $134,431 $23,471 $186,818 $80,413 $151,590 $67,503 $36,729 $199,940 $435,239 $176,029 $— $115,158 $1,724,108 Liabilities: Centrally cleared interest rate swap contracts§ — — 64,710 — 64,710 OTC Total return swap contracts*# 38 12,565 — 78,980 577 — 10,796 — 43 — 102,999 OTC Credit default contracts*# — 17,573 — 2,028 — 19,601 Centrally cleared credit default contracts§ — — 159,258 — 159,258 Futures contracts§ — 386,729 — — — 386,729 Forward currency contracts# 110,013 210,308 — 130,765 469,507 186,728 125,125 71,747 286,604 — 259,593 321,712 227,939 2,400,041 Total Liabilities $110,051 $222,873 $223,968 $209,745 $487,657 $186,728 $137,949 $71,747 $286,647 $386,729 $259,593 $321,712 $227,939 $3,133,338 Total Financial and Derivative Net Assets $6,736 $(88,442) $(200,497) $(22,927) $(407,244) $(35,138) $(70,446) $(35,018) $(86,707) $48,510 $(83,564) $(321,712) $(112,781) $(1,409,230) Total collateral received (pledged)##† $— $— $— $— $(189,981) $20,000 $(10,000) $— $— $— $— $(201,984) $— Net amount $6,736 $(88,442) $(200,497) $(22,927) $(217,263) $(55,138) $(60,446) $(35,018) $(86,707) $48,510 $(83,564) $(119,728) $(112,781) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 27, 2014
